Exhibit 10.15

APACHE CORPORATION

401(k) SAVINGS PLAN

 

Effective January 31, 2014   Prepared March 17, 2015



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1   

1.1 Account Owner

     1   

1.2 Accounts

     1   

1.3 Affiliated Entity

     1   

1.4 Alternate Payee

     1   

1.5 Annual Addition

     1   

1.6 Catch-Up Contributions

     2   

1.7 Code

     2   

1.8 Committee

     2   

1.9 Company

     2   

1.10 Company Contributions

     2   

1.11 Company Discretionary Contributions

     2   

1.12 Company Matching Contributions

     2   

1.13 Company Stock

     2   

1.14 Compensation

     3   

1.15 Covered Employee

     4   

1.16 Disability

     5   

1.17 Domestic Relations Order

     5   

1.18 Employee

     5   

1.19 ERISA

     5   

1.20 Five-Percent Owner

     5   

1.21 401(k) Contributions

     6   

1.22 Highly Compensated Employee

     6   

1.23 Key Employee

     6   

1.24 Lapse in Apache Employment

     6   

1.25 Limitation Year

     6   

1.26 Non-Highly Compensated Employee

     6   

1.27 Non-Key Employee

     6   

1.28 Normal Retirement Age

     6   

1.29 NQ Plan

     6   

1.30 Participant

     6   

1.31 Participant Contributions

     7   

1.32 Period of Service

     7   

1.33 Plan Year

     7   

1.34 QDRO

     7   

1.35 QMAC

     7   

1.36 QNECs

     7   

1.37 Required Beginning Date

     7   

1.38 Restorative Plan

     7   

1.39 Rollover Contribution

     8   

1.40 Spouse

     8   

1.41 Termination of Employment

     8   

1.42 Termination From Service Date

     8   

1.43 Valuation Date

     8   

ARTICLE II PARTICIPATION

     8   

2.1 Participation - Required Service

     8   

2.2 Enrollment Procedure

     8   

ARTICLE III CONTRIBUTIONS

     9   

3.1 Company Contributions

     9   

3.2 Participant Contributions

     10   

3.3 Return of Contributions

     14   

3.4 Limitation on Annual Additions

     14   

3.5 Contribution Limits for Highly Compensated Employees (ADP Test)

     14   

3.6 Contribution Limits for Highly Compensated Employees (ACP Test)

     16   

3.7 QNECs

     17   

3.8 QMACs

     17   

ARTICLE IV INTERESTS IN THE TRUST FUND

     18   

4.1 Participants’ Accounts

     18   

4.2 Valuation of Trust Fund

     18   

4.3 Allocation of Increase or Decrease in Net Worth

     19   

ARTICLE V AMOUNT OF BENEFITS

     19   

5.1 Vesting Schedule

     19   

5.2 Vesting After a Lapse in Apache Employment

     20   

5.3 Calculating Service

     20   

5.4 Forfeitures

     21   

5.5 Transfers - Portability

     22   

ARTICLE VI DISTRIBUTION OF BENEFITS

     22   

6.1 Beneficiaries

     22   

6.2 Consent

     23   

6.3 Distributable Amount

     24   

6.4 Manner of Distribution

     24   

6.5 In-Service Withdrawals

     24   

6.6 Time of Distribution

     26   

6.7 Direct Rollover Election

     27   

ARTICLE VII LOANS

     29   

7.1 Availability

     29   

7.2 Number of Loans

     29   

7.3 Loan Amount

     29   

7.4 Interest

     30   

7.5 Repayment.

     30   

7.6 Default

     30   

7.7 Administration

     30   

ARTICLE VIII ALLOCATION OF RESPONSIBILITIES - NAMED FIDUCIARIES

     30   

8.1 No Joint Fiduciary Responsibilities

     30   

 

 

i



--------------------------------------------------------------------------------

8.2 The Company

     31   

8.3 The Trustee

     31   

8.4 The Committee - Plan Administrator

     31   

8.5 Committee to Construe Plan

     31   

8.6 Organization of Committee

     31   

8.7 Agent for Process

     31   

8.8 Indemnification of Committee Members

     32   

8.9 Conclusiveness of Action

     32   

8.10 Payment of Expenses

     32   

ARTICLE IX TRUST AGREEMENT – INVESTMENTS

     32   

9.1 Trust Agreement

     32   

9.2 Plan Expenses

     32   

9.3 Investments

     32   

ARTICLE X TERMINATION AND AMENDMENT

     33   

10.1 Termination of Plan or Discontinuance of Contributions

     33   

10.2 Allocations upon Termination or Discontinuance of Company Contributions

     33   

10.3 Procedure upon Termination of Plan or Discontinuance of Contributions

     33   

10.4 Amendment by Apache

     34   

ARTICLE XI PLAN ADOPTION BY AFFILIATED ENTITIES

     34   

11.1 Adoption of Plan

     34   

11.2 Agent of Affiliated Entity

     34   

11.3 Disaffiliation and Withdrawal from Plan

     35   

11.4 Effect of Disaffiliation or Withdrawal

     35   

11.5 Actions upon Disaffiliation or Withdrawal

     35   

ARTICLE XII TOP-HEAVY PROVISIONS

     35   

12.1 Application of Top-Heavy Provisions

     35   

12.2 Determination of Top-Heavy Status

     35   

12.3 Special Vesting Rule

     36   

12.4 Special Minimum Contribution

     36   

12.5 Change in Top-Heavy Status

     36   

ARTICLE XIII MISCELLANEOUS

     37   

13.1 Right to Dismiss Employees - No Employment Contract

     37   

13.2 Claims Procedure

     37   

13.3 Source of Benefits

     38   

13.4 Exclusive Benefit of Employees

     38   

13.5 Forms of Notices

     38   

13.6 Failure of Any Other Entity to Qualify

     38   

13.7 Notice of Adoption of the Plan

     38   

13.8 Plan Merger

     39   

13.9 Inalienability of Benefits - Domestic Relations Orders

     39   

13.10 Payments due Minors or Incapacitated Individuals

     42   

13.11 Uniformity of Application

     42   

13.12 Disposition of Unclaimed Payments

     42   

13.13 Applicable Law

     42   

ARTICLE XIV MATTERS AFFECTING COMPANY STOCK

     42   

14.1 Voting, Etc

     42   

14.2 Notices

     43   

14.3 Retention/Sale of Company Stock and Other Securities

     43   

14.4 Tender Offers

     43   

14.5 Stock Rights

     43   

14.6 Other Rights Appurtenant to the Company Stock

     44   

14.7 Information to Trustee

     44   

14.8 Information to Account Owners

     44   

14.9 Expenses

     45   

14.10 Former Account Owners

     45   

14.11 No Recommendations

     45   

14.12 Trustee to Follow Instructions

     45   

14.13 Confidentiality

     46   

14.14 Investment of Proceeds

     46   

14.15 Independent Fiduciary

     46   

14.16 Method of Communications

     47   

ARTICLE XV UNIFORMED SERVICES EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT OF 1994

     47   

15.1 General

     47   

15.2 While a Serviceman

     47   

15.3 Expiration of USERRA Reemployment Rights

     48   

15.4 Return From Uniformed Service

     49   

 

Appendix A – Participating Companies

Appendix B – Hadson Energy Resources Company

Appendix C – Corporate Transactions

Appendix D – DEKALB Energy Company / Apache Canada Ltd.

Appendix E – Mariner Energy, Inc.

 

ii



--------------------------------------------------------------------------------

APACHE CORPORATION

401(k) SAVINGS PLAN

PREAMBLE

Apache Corporation, a Delaware corporation (“Apache”), maintains this profit
sharing plan (the “Plan”), which is intended to be qualified under Code §401(a),
and which contains a cash or deferred arrangement that is intended to be
qualified under Code §401(k).

The Plan is hereby restated to reflect the terms of the Plan for which the IRS
issued a favorable determination letter on January 28, 2015, except that typos
have been corrected, obsolete provisions deleted, and this Preamble has been
redrafted. This restatement is effective as of the date the Plan was sent to the
IRS requesting the favorable determination letter, namely, January 31, 2014.

Each Appendix to this Plan is a part of the Plan document. It is intended that
an Appendix will be used, among other things, to (1) describe which business
entities are actively participating in the Plan, (2) describe any special
participation, eligibility, vesting, or other provisions that apply to the
employees of a business entity, (3) describe any special provisions that apply
to Participants affected by a designated corporation transaction, and
(4) describe any special distribution rules that apply to directly transferred
benefits from other plans.

ARTICLE I

Definitions

The following words and phrases shall have the meaning set forth below:

 

1.1 Account Owner

“Account Owner” means a Participant who has an Account balance, an Alternate
Payee who has an Account balance, or a beneficiary who has obtained an interest
in the Account(s) of the previous Account Owner because of the previous Account
Owner’s death.

 

1.2 Accounts

“Accounts” means the various Participant accounts established pursuant to
section 4.1.

 

1.3 Affiliated Entity

“Affiliated Entity” means:

 

  (a) For all purposes of the Plan except those listed in subsection (b), the
term “Affiliated Entity” means any legal entity that is treated as a single
employer with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).

 

  (b) For purposes of determining Annual Additions under section 1.5, limiting
Annual Additions to a Participant’s Account(s) under section 3.4, and construing
the defined terms as they are used in sections 1.5 and 3.4 (such as “
Compensation” and “Employee”), the term “Affiliated Entity” means any legal
entity that is treated as a single employer with Apache pursuant to Code §414(m)
or §414(o), and any legal entity that would be an Affiliated Entity pursuant to
Code §414(b) or §414(c) if the phrase “more than 50%” were substituted for the
phrase “at least 80%” each place it occurs in Code §1563(a)(1).

 

1.4 Alternate Payee

“Alternate Payee” means a Participant’s Spouse, former spouse, child, or other
dependent who is recognized by a QDRO as having a right to receive all, or a
portion of, the benefits payable under this Plan with respect to such
Participant.

 

1.5 Annual Addition

“Annual Addition” means the allocations to a Participant’s Account(s) for any
Limitation Year, as described in detail below.

 

  (a)

Annual Additions shall include: (i) Company Contributions (except as provided in
paragraphs (b)(iii) and (b)(v)) to this Plan and Company contributions to any
other defined contribution plan maintained

 

  Page 1 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  by the Company or any Affiliated Entity, including Company Matching
Contributions forfeited to satisfy the ACP test of section 3.6, (ii) after-tax
contributions to any other defined contribution plan maintained by the Company
or an Affiliated Entity; (iii) 401(k) Contributions to this Plan and similar
contributions to any other defined contribution plan maintained by the Company
or an Affiliated Entity, including any such contributions distributed to satisfy
the ADP test of section 3.5; (iv) forfeitures allocated to a Participant’s
Account(s) in this Plan and any other defined contribution plan maintained by
the Company or any Affiliated Entity (except as provided in paragraphs (b)(iii)
and (b)(v) below); (v) all amounts paid or accrued to a welfare benefit fund as
defined in Code §419(e) and allocated to the separate account (under the welfare
benefit fund) of a Key Employee to provide post-retirement medical benefits; and
(vi) contributions allocated on the Participant’s behalf to any individual
medical account as defined in Code §415(l)(2).

 

  (b) Annual Additions shall not include: (i) Rollover Contributions to this
Plan or rollovers to any other defined contribution plan maintained by the
Company or an Affiliated Entity; (ii) repayments of loans made to a Participant
from a qualified plan maintained by the Company or any Affiliated Entity;
(iii) repayments of forfeitures for rehired Participants, as described in Code
§411(a)(7)(B) and §411(a)(3)(D); (iv) direct transfers of employee contributions
from one qualified plan to any qualified defined contribution plan maintained by
the Company or any Affiliated Entity; (v) repayments of forfeitures of missing
individuals pursuant to section 13.12; (vi) salary deferrals by a returning
Serviceman within the meaning of Code §414(u)(2)(C) that are attributable to a
different Plan Year, (vii) Catch-Up Contributions, or (viii) Roth Catch-Up
Contributions.

 

1.6 Catch-Up Contributions

“Catch-Up Contributions” means those contributions made to the Plan by the
Company, at the election of the Participant pursuant to subsection 3.2(b) that
meet the requirements of Code §414(v).

 

1.7 Code

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and rulings in effect thereunder from time to time.

 

1.8 Committee

“Committee” means the administrative committee provided for in section 8.4.

 

1.9 Company

“Company” means Apache, any successor thereto, and any Affiliated Entity that
adopts the Plan pursuant to Article XI. Each Company is listed in Appendix A.

 

1.10 Company Contributions

“Company Contributions” means all contributions to the Plan made by the Company
pursuant to section 3.1 for the Plan Year.

 

1.11 Company Discretionary Contributions

“Company Discretionary Contributions” means all contributions to the Plan made
by the Company pursuant to subsection 3.1(a) for the Plan Year.

 

1.12 Company Matching Contributions

“Company Matching Contributions” means all contributions to the Plan made by the
Company pursuant to subsection 3.1(b) for the Plan Year.

 

1.13 Company Stock

“Company Stock” means shares of the $0.625 par value common stock of Apache.

 

  Page 2 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

1.14 Compensation

“Compensation” means:

 

  (a) Compensation for Annual Additions.

 

  (i) Items Included. For purposes of determining the limitation on Annual
Additions under section 3.4, Compensation means those amounts reported as
“wages, tips, other compensation” on Form W-2 by Apache or an Affiliated Entity
elective contributions that would have been reported as “wages, tips, other
compensation” on Form W-2 by Apache or an Affiliated Entity but for an election
under Code §125(a), §132(f)(4), §402(e)(3), §402(h)(1)(B), §402(k), or §457(b).
The Plan shall ignore any rules that limit the remuneration included in “wages,
tips, other compensation” based on the nature or location of the employment or
the services performed.

 

  (ii) Timing Restrictions. Compensation includes amounts that are paid or made
available to the Participant during the Limitation Year. Compensation does not
include amounts paid after a Participant’s termination of employment except that
Compensation does include (A) amounts included in the final payment of his
regular compensation for services provided before his termination (including
regular pay, overtime, shift differential, commissions, bonuses, and similar
payments), but only if the amounts are paid during the Limitation Year in which
the termination occurred or, if later, within 2 1⁄2 months of his termination,
(B) the cash-out of any paid time off that the former employee would have been
able to use had his employment continued, but only if such amount is paid during
the Limitation Year in which the termination occurs or, if later, within 2 1⁄2
months of his termination, and (C) payments from an unfunded nonqualified
deferred compensation plan (1) that are includible in the Participant’s gross
income (2) that are paid during the Limitation Year in which the termination
occurred or, if later, within 2 1⁄2 months of the termination, and (3) that
would have been paid on such date(s) if the Participant had continued in
employment.

 

  (b) Compensation for Top-Heavy Minimum Contributions and Identifying Highly
Compensated Employees and Key Employees. For purposes of determining the minimum
contribution under section 11.4 when the Plan is top-heavy, and for identifying
Highly Compensated Employees and Key Employees, Compensation means the amounts
that would be included as Compensation under subsection (a) if every occurrence
of the phrase “Limitation Year” were replaced by the phrase “Plan Year.”

 

  (c) Code §414(s) Compensation. For purposes of the ADP and ACP tests under
sections 3.5 and 3.6, and for purposes of allocating QNECs under subsection
3.7(c) and QMACs under subsection 3.8(c), Compensation means any definition of
compensation for a Plan Year, as selected by the Committee, that satisfies the
requirements of Code §414(s) and the regulations promulgated thereunder. The
definition of Compensation used in one Plan Year may differ from the definition
used in another Plan Year.

 

  (d) Benefit Compensation. For purposes of determining and allocating Company
Discretionary Contributions under subsection 3.1(a), Compensation generally
means regular compensation paid by the Company.

 

  (i) Inclusions. Specifically, Compensation includes:

 

  (A) Regular salary or wages,

 

  (B) Overtime pay,

 

  (C) The regular annual bonus (unless all or a portion is excluded by the
Committee before the regular annual bonus is paid) and any other bonus
designated by the Committee,

 

  (D) Salary reductions pursuant to this Plan,

 

  (E) Salary reductions that are excludable from an Employee’s gross income
pursuant to Code §125 or §132(f)(4), and

 

  (F) Amounts contributed as salary deferrals to the NQ Plan or the Restorative
Plan.

 

  (ii) Exclusions. Compensation excludes:

 

  (A)

Commissions,

 

  Page 3 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (B) Severance pay,

 

  (C) Moving expenses,

 

  (D) Any gross-up of moving expenses to account for increased income or
employment taxes,

 

  (E) Foreign service premiums paid as an inducement to work outside of the
United States,

 

  (F) Credits or benefits under this Plan (except as provided in subparagraph
(i)(D)) and credits or benefits under the Apache Corporation Money Purchase
Retirement Plan,

 

  (G) Other contingent compensation,

 

  (H) Any amount relating to the granting of a stock option by the Company or an
Affiliated Entity, the exercise of such a stock option, or the sale or deemed
sale of any shares thereby acquired,

 

  (I) Contributions to any other fringe benefit plan (including, but not limited
to, overriding royalty payments or any other exploration-related payments),

 

  (J) Any bonus other than a bonus described in subparagraph (i)(C), and

 

  (K) Except as provided under subparagraph (i)(F), any benefit accrued under,
or any payment from, any nonqualified plan of deferred compensation.

 

  (iii) Timing Issues. Compensation includes amounts that are paid to the
Employee during that portion of a Plan Year while the Employee is a Covered
Employee. Compensation does not include amounts paid after an Employee’s
termination of employment, except that Compensation does include (A) amounts
included in the final payment of his regular compensation for services provided
before his termination (including regular pay, overtime, shift differential,
commissions, bonuses, and similar payments), but only if the amounts are paid
during the Plan Year in which the termination occurred or, if later, within
2 1⁄2 months of his termination and (B) any cash-out of accrued vacation time
that the former employee would have been able to use had he continued in
employment that is paid to him during the Plan Year in which the termination
occurred or, if later, within 2 1⁄2 months of his termination.

 

  (e) Deferral Compensation. For purposes of determining Participant
Contributions under section 3.2 and for purposes of determining and allocating
Company Matching Contributions under subsection 3.1(b), Compensation means
Compensation as defined in subsection (d), but only including amounts paid after
the Employee has satisfied the eligibility requirements of subsection 2.1(a).

 

  (f) Limit on Compensation. For all purposes of subsection (a), for purposes of
calculating the minimum contribution required in top-heavy years under
subsection (b), for all purposes of subsections (c) and (d), and for purposes of
determining the allocation of Company Matching Contributions under subsection
(e), the Compensation taken into account for the Limitation Year or Plan Year
shall not exceed the dollar limit specified in Code §401(a)(17) in effect for
the Limitation Year or Plan Year.

 

1.15 Covered Employee

“Covered Employee” means any Employee of the Company, with the following
exceptions.

 

  (a) Any individual directly employed by an entity other than the Company shall
not be a Covered Employee, even if such individual is considered a common-law
employee of the Company or is treated as an employee of the Company pursuant to
Code §414(n).

 

  (b) An Employee shall not be a Covered Employee unless he is either based in
the U.S. or on the U.S. payroll. An individual is not an Eligible Employee even
if he is on the U.S. payroll if (i) he is neither a U.S. citizen nor U.S.
resident, and (ii) he performs no services for Apache or any Affiliated Entity
in the U.S. (in other words, third country nationals are not Eligible
Employees).

 

  (c) An Employee included in a unit of Employees covered by a collective
bargaining agreement shall not be a Covered Employee unless the collective
bargaining agreement specifically provides for such Employee’s participation in
the Plan.

 

  Page 4 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (d) An Employee whose job is classified as “temporary” shall be a Covered
Employee only after he has worked for the Company and Affiliated Entities for
six consecutive months.

 

  (e) An Employee shall not be a Covered Employee while he is classified as an
“intern,” a “consultant,” or an “independent contractor.” An Employee may be
classified as an “intern” only if he is currently enrolled (or the Company
expects him to be enrolled within the next 12 months) in a high school, college,
or university. An Employee may be classified as an intern even if he does not
receive academic course credit from his school for this employment with the
Company.

 

  (f) An individual who is employed pursuant to a written agreement with an
agency or other third party for a specific job assignment or project shall not
be a Covered Employee.

 

1.16 Disability

“Disability” means a physical or mental condition that qualifies the Employee
for long-term disability payments under Apache’s Long-Term Disability Plan.

 

1.17 Domestic Relations Order

“Domestic Relations Order” means any judgment, decree, or order (including
approval of a property settlement agreement) issued by a court of competent
jurisdiction that relates to the provisions of child support, alimony or
maintenance payments, or marital property rights to a Participant’s Spouse,
former spouse, child, or other dependent and is made pursuant to a state
domestic relations law (including a community property law).

 

1.18 Employee

“Employee” means each individual who performs services for the Company or an
Affiliated Entity and whose wages are subject to withholding by the Company or
an Affiliated Entity. The term “Employee” includes only individuals currently
performing services for the Company or an Affiliated Entity, and excludes former
Employees who are still being paid by the Company or an Affiliated Entity
(whether through the payroll system, through overriding royalty payments,
through exploration-related payments, severance, or otherwise). The term
“Employee” also includes any individual who provides services to the Company or
an Affiliated Entity pursuant to an agreement between the Company or an
Affiliated Entity and a third party that employs the individual, but only if the
individual has performed such services for the Company or an Affiliated Entity
on a substantially full-time basis for at least one year and only if the
services are performed under the primary direction or control by the Company or
an Affiliated Entity; provided, however, that if the individuals included as
Employees pursuant to the first part of this sentence constitute 20% or less of
the Non-Highly Compensated Employees of the Company and Affiliated Entities,
then any such individuals who are covered by a qualified plan that is a money
purchase pension plan that provides a nonintegrated employer contribution rate
for each participant of at least 10% of compensation, that provides for full and
immediate vesting, and that provides immediate participation for each employee
of the third party (other than those who perform substantially all of their
services for the third party and other than those whose compensation from the
third party during each of the four preceding plan years was less than $1000)
shall not be considered an Employee.

 

1.19 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and rulings in effect thereunder from time to time.

 

1.20 Five-Percent Owner

“Five-Percent Owner” means:

 

  (a) With respect to a corporation, any individual who owns (either directly or
indirectly according to the rules of Code §318) more than 5% of the value of the
outstanding stock of the corporation or stock processing more than 5% of the
total combined voting power of all stock of the corporation.

 

  (b) With respect to a non-corporate entity, any individual who owns (either
directly or indirectly according to rules similar to those of Code §318) more
than 5% of the capital or profits interest in the entity.

 

  (c) An individual shall be a Five-Percent Owner for a particular year if such
individual is a Five-Percent Owner at any time during such year.

 

  Page 5 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

1.21 401(k) Contributions

“401(k) Contributions” means those contributions made to the Plan by the
Company, at the election of the Participant pursuant to subsection 3.2(a), that
are excludable from the Participant’s gross income under Code §401(k) and
§402(e)(3).

 

1.22 Highly Compensated Employee

“Highly Compensated Employee” means, for each Plan Year, an Employee who (a) was
in the “top-paid group” during the immediately preceding Plan Year and had
Compensation of $80,000 (as adjusted by the Secretary of the Treasury) or more
during the immediately preceding Plan Year, or (b) is a Five-Percent Owner
during the current Plan Year, or (c) was a Five-Percent Owner during the
immediately preceding Plan Year. The term “top-paid group” means the top 20% of
Employees when ranked on the basis of Compensation paid during the year. In
determining the number of Employees in the top-paid group, the Committee may
elect to exclude Employees with less than six (or some smaller number of) months
of service at the end of the year, Employees who normally work less than 17 1⁄2
(or some fewer number of) hours per week, Employees who normally work less than
six (or some fewer number of) months during any year, Employees younger than 21
(or some younger age) on the last day of the year, and Employees who are
nonresident aliens who receive no earned income (within the meaning of Code
§911(d)(2)) from Apache or an Affiliated Entity that constitutes income from
sources within the United States (within the meaning of Code §861(a)(3)).
Furthermore, an Employee who is a nonresident alien who receives no earned
income (within the meaning of Code §911(d)(2)) from Apache or an Affiliated
Entity that constitutes income from sources within the United States (within the
meaning of Code §861(a)(3)) during the year shall not be in the top-paid group
for that year.

 

1.23 Key Employee

“Key Employee” means an individual described in Code §416(i)(1) and the
regulations promulgated thereunder.

 

1.24 Lapse in Apache Employment

“Lapse in Apache Employment” means a Lapse in Apache Employment as defined in
subsection 5.3(c).

 

1.25 Limitation Year

“Limitation Year” means the calendar year.

 

1.26 Non-Highly Compensated Employee

“Non-Highly Compensated Employee” means an Employee who is not a Highly
Compensated Employee.

 

1.27 Non-Key Employee

“Non-Key Employee” means an Employee who is not a Key Employee.

 

1.28 Normal Retirement Age

“Normal Retirement Age” means age 65.

 

1.29 NQ Plan

“NQ Plan” means the Non-Qualified Retirement/Savings Plan of Apache Corporation.

 

1.30 Participant

“Participant” means any individual with an account balance under the Plan except
beneficiaries and Alternate Payees. The term “Participant” shall also include
any Covered Employee who has satisfied the eligibility requirements of section
2.1, but who does not yet have an account balance.

 

  Page 6 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

1.31 Participant Contributions

“Participant Contributions” means 401(k) Contributions, Catch-Up Contributions,
Roth Contributions, and Roth Catch-Up Contributions.

 

1.32 Period of Service

“Period of Service” means a Period of Service as defined in subsection 5.3(a).

 

1.33 Plan Year

“Plan Year” means the 12-month period on which the records of the Plan are kept,
which shall be the calendar year.

 

1.34 QDRO

“QDRO,” which is an acronym for qualified domestic relations order, means a
Domestic Relations Order that creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable with respect to a Participant
under the Plan and with respect to which the requirements of Code §414(p) and
ERISA §206(d)(3) are met.

 

1.35 QMAC

“QMAC,” which is an acronym for qualified matching contribution, means any
contribution to the Plan made by the Company that the Company designates as a
QMAC, or any portion of the forfeitures designated as a QMAC under subsection
5.4(d). A QMAC must satisfy the requirements of section 3.8.

 

1.36 QNECs

“QNEC,” which is an acronym for qualified non-elective contribution, means any
contribution to the Plan made by the Company that the Company designates as a
QNEC, or any portion of the forfeitures designated as a QNEC under subsection
5.4(d). A QNEC must satisfy the requirements of section 3.7.

 

1.37 Required Beginning Date

“Required Beginning Date” means:

 

  (a) Excepted as provided in subsections (b), (c), and (d), Required Beginning
Date means April 1 of the calendar year following the later of (i) the calendar
year in which the Participant attains age 70 1⁄2, or (ii) the calendar year in
which the Participant terminates employment with Apache and all Affiliated
Entities.

 

  (b) For a Participant who is both an Employee and a Five-Percent Owner of
Apache or an Affiliated Entity, the term “Required Beginning Date” means April 1
of the calendar year following the calendar year in which the Five-Percent Owner
attains age 70 1⁄2. If an Employee older than 70 1⁄2 becomes a Five-Percent
Owner, his Required Beginning Date shall be April 1 of the calendar year
following the calendar year in which he becomes a Five-Percent Owner.

 

  (c) Before January 1, 1997, an Employee who was not a Five-Percent Owner may
have had a Required Beginning Date. Beginning January 1, 1997, such an Employee
shall be treated as if he has not yet had a Required Beginning Date, with the
result that his minimum required distributions under subsection 6.6(c) will be
zero until his new Required Beginning Date. His new Required Beginning Date
shall be determined pursuant to subsections (a) and (b).

 

  (d) If a Participant is rehired after his Required Beginning Date, and he is
not a Five-Percent Owner, he shall be treated upon rehire as if he has not yet
had a Required Beginning Date, with the result that his minimum required
distributions under subsection 6.6(c) will be zero until his new Required
Beginning Date. His new Required Beginning Date shall be determined pursuant to
subsection (a).

 

1.38 Restorative Plan

“Restorative Plan” means the Apache Corporation Non-Qualified Restorative
Retirement Savings Plan.

 

  Page 7 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

1.39 Roth Catch-Up Contributions

“Roth Catch-Up Contributions” means Participant Contributions made pursuant to
subsection 3.2(b) that would be Catch-Up Contributions but for the fact that the
Participant elected to characterize them as designated Roth contributions within
the meaning of Code §402A(c)(1).

 

1.40 Roth Contributions

“Roth Contributions” means Participant Contributions made pursuant to subsection
3.2(a) that would be 401(k) Contributions but for the fact that the Participant
elected to characterize them as designated Roth contributions within the meaning
of Code §402A(c)(1). The term “Roth Contributions” does not include any Roth
Catch-up Contributions.

 

1.41 Roth Rollover Contribution

“Roth Rollover Contribution” means any contribution that is rolled over to this
Plan pursuant to subsection 3.2(d) that is comprised of designated Roth
contributions within the meaning of Code §402A(c)(1) and the earnings thereon.

 

1.42 Rollover Contribution

“Rollover Contribution” means any contribution that is rolled over to this Plan
pursuant to subsection 3.2(d) other than Roth Rollover Contributions.

 

1.43 Spouse

“Spouse” means the individual to whom a Participant is lawfully married
according to the laws of the jurisdiction in which the marriage was entered
into.

 

1.44 Termination of Employment

“Termination of Employment” means a severance from employment within the meaning
of Code §401(k)(2)(b)(i)(I), and which therefore generally means the date a
Participant ceases to be an Employee.

 

1.45 Termination From Service Date

“Termination From Service Date” means the Termination From Service Date defined
in subsection 5.3(b).

 

1.46 Valuation Date

“Valuation Date” means the last day of each Plan Year and any other dates as
specified in section 4.2 as of which the assets of the Trust Fund are valued at
fair market value and as of which the increase or decrease in the net worth of
the Trust Fund is allocated among the Participants’ Accounts.

ARTICLE II

Participation

 

2.1 Participation - Required Service.

 

  (a) Participant Contributions. A Covered Employee shall be eligible to begin
making Participant Contributions and receiving an allocation of Company Matching
Contributions as of the first day of the first pay period of the month that
begins after the day the Employee becomes a Covered Employee.

 

  (b) Company Discretionary Contributions. Each Covered Employee shall be
eligible to participate in the Plan with respect to the Company Discretionary
Contribution provided by subsection 3.1(a) on the day the Employee first becomes
a Covered Employee.

 

2.2 Enrollment Procedure.

Notwithstanding section 2.1, a Covered Employee shall not be eligible to
participate in the Plan until after completing the enrollment procedures
specified by the Committee. Such enrollment procedures may, for example, require
the Covered Employee to complete and sign an enrollment form or to complete a
voice-response telephone enrollment or an online enrollment. The Covered
Employee shall provide all information requested by the Committee, such as the
initial investment direction, the address and date of birth of the Employee, and
the initial rate of the Participant Contributions. An election to make
Participant Contributions

 

  Page 8 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

shall not be effective until after the Covered Employee has properly completed
the enrollment procedures. The Committee may require that the enrollment
procedure be completed a certain number of days prior to the date that a Covered
Employee actually begins to participate.

ARTICLE III

Contributions

The only contributions that can be made to the Plan are Company Contributions
pursuant to section 3.1, Plan expenses that are paid by the Company or Account
Owner, Participant Contributions and Rollover Contributions and Roth Rollover
Contributions pursuant to section 3.2, and loan repayments pursuant to Article
VII.

 

3.1 Company Contributions.

 

  (a) Company Discretionary Contributions. For each Plan Year, the Company shall
contribute to the Trust Fund such amount of Company Discretionary Contributions
that the Company, in its sole discretion, determines to contribute. The Company
may elect to treat any available forfeitures as Company Discretionary
Contributions, pursuant to subsection 5.4(d). Company Discretionary
Contributions shall be allocated to each “eligible Participant” in proportion to
the eligible Participant’s Compensation. For purposes of this subsection, an
“eligible Participant” is a Participant who was a Covered Employee on one or
more days during the Plan Year and who was employed by the Company or an
Affiliated Entity on the last business day of the Plan Year. Company
Discretionary Contributions shall be allocated to Company Contributions
Accounts, except for those Company Discretionary Contributions that are
designated as QNECs pursuant to subsection 3.7(b), which shall be allocated to
Participant Contributions Accounts.

 

  (b) Company Matching Contributions.

 

  (i) Standard Match. As of the last day of the Plan Year, the Committee shall
make the final allocation of Company Matching Contributions (including such
forfeitures occurring during the Plan Year that are treated as Company Matching
Contributions pursuant to subsection 5.4(d)) to each Participant who made
Participant Contributions during the Plan Year as follows. Each Participant’s
allocation shall be equal to his Participant Contributions for the Plan Year, up
to a maximum allocation of 8% of his Compensation. The Committee may make
interim allocations of Company Matching Contributions during the Plan Year,
reflecting the allocation earned thus far in the Plan Year.

 

  (ii) Additional Match.

 

  (A) The Company may elect to contribute an amount, in addition to the amount
specified in paragraph (i), that is allocated in proportion to the amount
described in paragraph (i). For example, each Participant’s allocation may be
equal to 110% of his Participant Contributions for the Plan Year, up to a
maximum allocation of 8.8% of his Compensation.

 

  (B) If either nondiscrimination tests described in sections 3.5 and 3.6 is not
satisfied for a Plan Year, the Company may elect to contribute an additional
amount, or it may elect to use any forfeitures occurring during the Plan Year,
as an extra Company Matching Contribution for the Plan Year. The extra Company
Matching Contribution under this subparagraph shall be designated as a QMAC and
allocated pursuant to section 3.8

 

  (iii) Coordination With Code §401(a)(17). Company Matching Contributions in a
Plan Year shall accrue only on Participant Contributions up to 8% of the Code
§401(a)(17) limit for that Plan Year. Any Company Matching Contributions
allocated during the Plan Year in which they were accrued shall be allocated on
a temporary basis only; the allocation shall become final after the Committee
verifies that the allocation complies with the terms of the Plan, including the
limits of Code §401(a)(17). Any reduction in the allocation to comply with Code
§401(a)(17), adjusted to reflect investment experience, shall be used as
specified in subsection 5.4(d).

 

  (iv) Accounts. Company Matching Contributions shall be allocated to Company
Contributions Accounts, except for those Company Matching Contributions that are
designated as QMACs under section 3.8, which shall be allocated to Participant
Contributions Accounts.

 

  Page 9 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (c) Miscellaneous Contributions.

 

  (i) Forfeiture Restoration. The Company may make additional contributions to
the Plan to restore amounts forfeited from the Company Contributions Accounts of
certain rehired Participants, pursuant to section 5.4. This additional
contribution shall be required only when the available forfeitures are
insufficient to restore such forfeited amounts, as described in subsection
5.4(d). This contribution shall be allocated to the Participant’s Company
Contributions Account.

 

  (ii) Top Heavy Contribution. The Company may make additional contributions to
the Plan to satisfy the minimum contribution required by section 12.4. The
Company may elect to use any available forfeitures for this purpose, pursuant to
subsection 5.4(d).

 

  (iii) Missing Individuals. The Company may make additional contributions to
the Plan to restore the forfeited benefit of any missing individual, pursuant to
section 13.12. This additional contribution shall be required only when the
available forfeitures are insufficient to restore such forfeited amounts, as
described in subsection 5.4(d).

 

  (iv) Non-Discrimination Testing. The Company may make QNECs to the Plan to
enable the Plan to satisfy the ADP and ACP tests of sections 3.5 and 3.6. The
Company may elect to treat any available forfeitures as QNECs, pursuant to
subsection 5.4(d). QNECs shall be allocated to Participant Contributions
Accounts.

 

  (v) Returning Servicemen. The Company may make additional contributions to the
Plan to provide make-up contributions for returning servicemen, pursuant to
section 15.4.

 

  (vi) Corrective Contributions. The Company may make additional contributions
to the Plan, adjust any misallocated contributions to the Plan by forfeiting the
appropriate amounts, or treat any available forfeitures as additional
contributions to the Plan in order to remedy any administrative error or other
operational mistake, including especially errors fixed pursuant to the IRS’s
Employee Plans Compliance Resolution System or any successor program.

 

  (d) Contributions Contingent on Deductibility. The Company Contributions for a
Plan Year (excluding forfeitures and contributions pursuant to paragraph
3.1(c)(v) shall not exceed the amount allowable as a deduction for Apache’s
taxable year ending with or within the Plan Year pursuant to Code §404. The
amount allowable as a deduction under Code §404 shall include carry forwards of
unused deductions for prior years. If the Code §404 deduction limit would be
exceeded for any Plan Year, the Plan contributions shall be reduced, in the
following order, until the Plan contributions equal the Code §404 deduction
limit: first, the Company Matching Contributions for those Highly Compensated
Employees who are eligible to participate in either the NQ Plan or the
Restorative Plan; second, all but $1 of the Company Discretionary Contributions
for those Highly Compensated Employees who are eligible to participate in either
the NQ Plan or the Restorative Plan; third, any remaining Company Matching
Contribution; fourth, any remaining Company Discretionary Contributions. Company
Contributions other than QNECs, QMACs, and contributions pursuant to paragraph
3.1(c)(v) shall be paid to the Trustee no later than the due date (including any
extensions) for filing the Company’s federal income tax return for such year;
QNECs and QMACs shall be paid to the Trustee no later than 12 months after the
close of the Plan Year; and contributions subject to paragraph 3.1(c)(v) shall
be paid to the Trustee as specified in section 15.4. Company Contributions may
be made without regard to current or accumulated earnings and profits;
nevertheless, this Plan is intended to qualify as a “profit sharing plan” as
defined in Code §401(a). The Company may pay any contribution in the form of
Company Stock or cash, as the Company determines.

 

3.2 Participant Contributions.

 

  (a) 401(k) Contributions and Roth Contributions.

 

  (i)

General Rules. A Participant may elect to defer the receipt of a portion of his
Compensation during the Plan Year and contribute such amounts to the Plan as
401(k) Contributions or Roth Contributions. The Committee shall determine the
maximum 401(k) Contributions and Roth Contributions that a Participant may make
and shall establish other administrative rules governing such contributions; for
example, the Committee may require 401(k) Contributions and Roth Contributions
to each be made in whole percentages of Compensation, or collectively

 

  Page 10 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  made in whole percentage of Compensation, the Committee may allow different
contribution percentages from bonuses than are allowed from regular pay, and the
Committee may limit 401(k) Contributions and Roth Contributions (for the year or
for the pay period or for a bonus) to a percentage of Compensation (for the year
or for the pay period or for the bonus). The Company shall pay the amount
deducted from the Participant’s Compensation to the Trustee promptly after the
deduction is made. 401(k) Contributions shall be allocated to Participant
Contributions Accounts, while Roth Contributions shall be allocated to Roth
Contributions Accounts.

 

  (ii) Limitations on 401(k) Contributions and Roth Contributions.

 

  (A) Limit for Apache Plans. The sum of (1) 401(k) Contributions and Roth
Contributions to this Plan and (2) elective deferrals (as defined in Code
§402(g)(3)) and designated Roth contributions (as defined in Code §402A(c)(1))
to any other plan maintained by the Company or an Affiliated Entity shall not
exceed the dollar limit in effect under Code §402(g)(1)(B) in any calendar year.
The Company shall inform the Committee if such limit has been exceeded, and the
excess amount allocated to this Plan. The excess amount allocated to this Plan
shall be reduced by any 401(k) Contributions and Roth Contributions returned
pursuant to any other provision of this Article. Any remaining excess 401(k)
Contribution shall be recharacterized as a Catch-Up Contribution to the extent
possible, any remaining excess Roth Contribution shall be recharacterized as a
Roth Catch-Up Contribution, and any then-remaining excess amount shall be
returned to the Participant as soon as administratively possible, and in no
event later than April 15 of the calendar year after the calendar year in which
the excess occurred. Company Matching Contributions attributable to amounts
returned under this subparagraph shall be forfeited. Unmatched 401(k)
Contributions will be returned first, unmatched Roth Contributions will be
returned second, matched 401(k) Contributions will be returned third, and
matched Roth Contributions will be returned last. The amount of Participant
Contributions returned or recharacterized, and the amount of Company Matching
Contributions forfeited, shall be adjusted to reflect the net increase or
decrease in the net value of the Participant’s Account attributable thereto. The
Committee may use any reasonable method to allocate this adjustment.

 

  (B) Participant Limit. If the sum of (1) the 401(k) Contributions and Roth
Contributions to this Plan and (2) elective deferrals (as defined in Code
§402(g)(3)) and designated Roth contributions (as defined in Code §402A(c)(1))
to any other plan exceed the dollar limit in effect under Code §402(g)(1)(B) in
a calendar year, and the Participant is an Employee on the last day of the Plan
Year and informs the Committee of the amount of the excess allocated to this
Plan, then that amount will be reduced by any 401(k) Contributions and Roth
Contributions for that calendar year that were returned pursuant to any other
provision in this Article. Any remaining excess 401(k) Contribution shall be
recharacterized as a Catch-Up Contribution to the extent possible, any remaining
excess Roth Contributions shall be recharacterized as a Roth Catch-Up
Contribution to the extent possible, and any then-remaining excess amount shall
be returned to the Participant as soon as administratively possible, and in no
event later than April 15 of the calendar year after the calendar year in which
the excess occurred. Company Matching Contributions attributable to amounts
returned under this subparagraph shall be forfeited. Unmatched 401(k)
Contributions shall be returned first, unmatched Roth Contributions shall be
returned second, matched 401(k) Contributions will be returned third, and
matched Roth Contributions will be returned last. The amount of Participant
Contributions returned or recharacterized, and the amount of Company Matching
Contributions forfeited, shall be adjusted to reflect the net increase or
decrease in the net value of the Participant’s Account attributable thereto. The
Committee may use any reasonable method to allocate this adjustment.

 

  Page 11 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (b) Catch-Up Contributions and Roth Catch-Up Contributions.

 

  (i) General Rules. A Participant whose 49th birthday occurred before the first
day of the Plan Year may elect to defer the receipt of a portion of his
Compensation during the Plan Year and contribute such amounts to the Plan as
Catch-Up Contributions or Roth Catch-Up Contributions. The Company shall pay the
amount deducted from the Participant’s Compensation to the Trustee promptly
after the deduction is made. The Committee shall determine after the end of each
calendar year which Participant Contributions were Catch-Up Contributions or
Roth Catch-Up Contributions and which were 401(k) Contributions or Roth
Contributions. See sections 3.5 and 3.6 for instances in which Participant
Contributions that would normally be characterized as 401(k) Contributions or
Roth Contributions are in fact characterized as Catch-Up Contributions or Roth
Catch-Up Contributions. Catch-Up Contributions shall be allocated to Participant
Contributions Accounts, while Roth Catch-Up Contributions shall be allocated to
Roth Contributions Accounts.

 

  (ii) Limitations on Catch-Up Contributions and Roth Catch-Up Contributions.

 

  (A) Limit for Apache Plans. The sum of (1) Catch-Up Contributions and Roth
Catch-Up Contributions to this Plan and (ii) similar deferrals under Code
§414(v) whether or not characterized as designated Roth contributions (as
defined in Code §402A(c)(1)) to any other plan maintained by the Company or an
Affiliated Entity shall not exceed the dollar limit in effect under Code
§414(v)(2)(B)(i) in any calendar year. The Company shall inform the Committee if
such limit has been exceeded, and the excess amount allocated to this Plan. The
excess amount allocated to this Plan shall be reduced by any Catch-Up
Contributions or Roth Catch-Up Contributions returned pursuant to any other
provision of this Article. Any remaining excess amount shall be returned to the
Participant as soon as administratively possible, and in no event later than
April 15 of the calendar year after the calendar year in which the excess
occurred. Company Matching Contributions attributable to amounts returned under
this subparagraph shall be forfeited. Unmatched Catch-Up Contributions shall be
returned first, unmatched Roth Catch-Up Contributions will be returned second,
matched Catch-Up Contributions will be returned third, and matched Roth Catch-Up
Contributions will be returned last. The amount of Participant Contributions
returned, and the amount of Company Matching Contributions forfeited shall be
adjusted to reflect the net increase or decrease in the net value of the
Participant’s Account attributable thereto. The Committee may use any reasonable
method to allocate this adjustment.

 

  (B) Participant Limit. If the sum of (1) Catch-Up Contributions and Roth
Catch-Up Contributions to this Plan and similar deferrals under Code §414(v)
whether or not characterized as designated Roth contributions (as defined in
Code §402A(c)(1)) to any other plan exceed the dollar limit in effect under Code
§414(v)(2)(B)(i) in a calendar year, and the Participant is an Employee on the
last day of the Plan Year and informs the Committee of the amount of the excess
allocated to this Plan, then that amount will be reduced by any Catch-Up
Contributions and Roth Catch-Up Contributions for that calendar year that were
returned pursuant to any other provision in this Article and any then-remaining
excess amount shall be returned to the Participant as soon as administratively
possible, and in no event later than April 15 of the calendar year after the
calendar year in which the excess occurred. Company Matching Contributions
attributable to amounts returned under this subparagraph shall be forfeited.
Unmatched Catch-Up Contributions shall be returned first, unmatched Roth
Catch-Up Contributions will be returned second, matched Catch-Up Contributions
will be returned third, and matched Roth Catch-Up Contributions will be returned
last. The amount of Participant Contributions returned, and the amount of
Company Matching Contributions forfeited shall be adjusted to reflect the net
increase or decrease in the net value of the Participant’s Account attributable
thereto. The Committee may use any reasonable method to allocate this
adjustment.

 

  Page 12 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (c) Procedures. Participant Contributions shall be made according to rules
prescribed by the Committee that are consistent with the rules in this
subsection.

 

  (i) Authorization. An individual who has become, or who is expected to shortly
become, a Covered Employee may make an affirmative election to make have amounts
withheld from his Compensation and to have such Participant Contributions
contributed to this Plan; such Participant Contributions shall begin as soon as
administratively practicable after the Participant has satisfied the waiting
period described in subsection 2.1(a). In addition, an individual who becomes a
Covered Employee shall be automatically enrolled in the Plan, and will make
Participant Contributions at 8% of his Compensation, unless he affirmatively
elects otherwise; the Participant Contributions will not be designated Roth
contributions within the meaning of Code §402A(c)(1)), unless he affirmatively
elects otherwise; the Participant shall be provided with a reasonable
opportunity of at least 30 days to select a different rate of Participant
Contribution and the extent to which the Participant Contributions are
designated Roth contributions within the meaning of Code §402A(c)(1)); the
Participant shall be notified in a sufficiently accurate and comprehensive
manner that apprises the Participant of his rights and obligations, written in a
manner calculated to be understood by the Participant, that explains his right
to elect a contribution percentage rate that is not 8% of Compensation (and that
may be 0%), that explains when such automatic contributions will begin (unless
he makes an affirmative election otherwise), and that explains how such
automatic Participant Contributions and the associated match will be invested.
Any authorization or deemed authorization may apply only to Compensation that is
not then currently available to the Participant. Such authorization or deemed
authorization shall remain in effect until revoked or changed by the
Participant. If an Employee makes a hardship withdrawal from his Participant
Contributions Account or Roth Contributions Account under section 6.5, his
contribution rate shall be immediately reduced to 0%, and shall remain at 0% for
at least 6 months. To be effective, any authorization, change of authorization,
change of designation of Participant Contributions as designated Roth
Contributions within the meaning of Code §402A(c)(1), or notice of revocation
must be filed with the Committee according to such restrictions and requirements
as the Committee prescribes. The Committee shall establish procedures from time
to time for Participants to change their contribution elections, which
procedures shall be communicated to Participants. The Committee may establish
different procedures for Participant Contributions from different types of
Compensation, such as bonuses. The Committee may establish different procedures
for each type of Participant Contributions. A Participant who also participates
in the NQ Plan or the Restorative Plan may make a combined contribution election
that applies to both this Plan and the NQ Plan or Restorative Plan; once made,
such combined elections are irrevocable for the periods and the compensation
described in the elections.

 

  (ii) Catch-Up Contributions and Roth Catch-Up Contributions. The Committee’s
procedures for Catch-Up Contributions and Roth Catch-Up Contributions shall
allow all Participants who can make such contributions the effective opportunity
to make the same dollar amount of such contributions for the calendar year.

 

  (iii) Inadequate Paycheck. If the amounts withheld from a Participant’s
paycheck (including, without limitation, loan repayments, Participant
Contributions, taxes, contributions to the NQ Plan or the Restorative Plan, and
premium payments for various benefits) are greater than the paycheck, the
Committee shall establish the order in which the deductions shall be applied,
with the result that Participant Contributions may be reduced below what the
Participant had elected. The Committee’s procedures may also automatically
increase a Participant’s Participant Contributions in subsequent pay periods to
make up for any missed contributions.

 

  (d)

Rollovers. The Plan may accept any rollover from or on behalf of a Covered
Employee, subject to the following rules. The Committee shall decide from time
to time which types of rollovers the Plan will accept, and the conditions under
which the Plan will accept them. A rollover may be comprised of a direct
transfer of an eligible rollover distribution from a qualified plan described in
Code §401(a), a qualified annuity plan described in Code §403(a), an annuity
contract described in Code §403(b), or an eligible plan under Code §457(b) that
is maintained by an eligible employer described in Code §457(e)(1)(A) (which
generally includes state or local governments), except that the rollover may not

 

  Page 13 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  include any after-tax contributions, though a direct rollover from such
sources may include designated Roth contributions within the meaning of Code
§402A(c)(1) and the earnings thereon. A rollover may also be comprised of the
portion of a distribution from an individual retirement account or annuity
described in Code §408(a) or §408(b) that is eligible to be rolled over and that
would otherwise be included in the Covered Employee’s gross income, but a
rollover may not be comprised of amounts from a Roth IRA within the meaning of
Code §408A(b). If the Plan accepts a contribution and subsequently determines
that the contribution did not satisfy the conditions for the Plan to accept it,
the Plan shall distribute such contribution, as well as the net increase or
decrease in the net value of the Trust Fund attributable to the contribution, to
the Covered Employee as soon as administratively practicable. All rollovers
accepted under this subsection shall be allocated to Rollover Accounts, except
for direct rollovers of designated Roth contributions within the meaning of Code
§402A(c)(1) and the earning thereon, which shall be allocated to Roth Rollover
Accounts.

 

3.3 Return of Contributions.

 

  (a) Mistake of Fact. Upon the request of the Company, the Trustee shall return
to the Company, any Company Contribution made under a mistake of fact. The
amount that shall be returned shall not exceed the excess of the amount
contributed (reduced to reflect any decrease in the net worth of the appropriate
Accounts attributable thereto) over the amount that would have been contributed
without the mistake of fact. Appropriate reductions shall be made in the
Accounts of Participants to reflect the return of any contributions previously
credited to such Accounts. If the Company so requests, any contribution made
under a mistake of fact shall be returned to the Company within one year after
the date of payment.

 

  (b) Non-Deductible Contributions. Upon the request of the Company, the Trustee
shall return to the Company, any Company Contribution or Participant
Contribution that is not deductible under Code §404. The Company shall pay any
returned Participant Contribution to the appropriate Participant or the NQ Plan
or Restorative Plan, as appropriate, as soon as administratively practicable,
subject to any withholding. All contributions under the Plan are expressly
conditioned upon their deductibility for federal income tax purposes. The amount
that shall be returned shall be the excess of the amount contributed (reduced to
reflect any decrease in the net worth of the appropriate Accounts attributable
thereto) over the amount that would have been contributed if there had not been
a mistake in determining the deduction. Appropriate reductions shall be made in
the Accounts of Participants to reflect the return of any contributions
previously credited to such Accounts. Any contribution conditioned on its
deductibility shall be returned within one year after it is disallowed as a
deduction.

 

  (c) Effect of Correction. A contribution shall be returned under this section
only to the extent that its return will not reduce the Account(s) of a
Participant to an amount less than the balance that would have been credited to
the Participant’s Account(s) had the contribution not been made.

 

3.4 Limitation on Annual Additions.

The Annual Additions to a Participant’s Account(s) in this Plan and to his
accounts in any other defined contribution plans maintained by the Company or an
Affiliated Entity for any Limitation Year shall not exceed in the aggregate the
lesser of (a) $40,000 (as adjusted for inflation pursuant to Code §415(d)), or
(b) 100% of the Participant’s Compensation. The limit in clause (b) shall not
apply to any contribution for medical benefits (within the meaning of Code
§419A(f)(2)) after separation from service that is treated as an Annual
Addition.

 

3.5 Contribution Limits for Highly Compensated Employees (ADP Test).

 

  (a) Limits on Contributions. Notwithstanding any provision in this Plan to the
contrary, the actual deferral percentage (“ADP”) test of Code §401(k)(3) shall
be satisfied. Code §401(k) and the regulations issued thereunder are hereby
incorporated by reference to the extent permitted by such regulations. In
performing the ADP test for a Plan Year, the Plan will use that Plan Year’s data
for the Non-Highly Compensated Employees.

 

  (b) Permissible Variations of the ADP Test. To the extent permitted by the
regulations under Code §401(m) and §401(k), 401(k) Contributions, QMACs, and
QNECs may be used to satisfy the ACP test of section 3.6 if they are not used to
satisfy the ADP test. The Committee may elect to exclude from the ADP test those
Non-Highly Compensated Employees who, at the end of the Plan Year, had not
attained age 21 and/or whose Period of Service was less than one year.

 

 

  Page 14 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (c) Advanced Limitation on Participant Contributions or Company Matching
Contributions. The Committee may limit the Participant Contributions of any
Highly Compensated Employee (or any Employee expected to be a Highly Compensated
Employee) at any time during the Plan Year, with the result that his share of
Company Matching Contributions may be limited. This limitation may be made, if
practicable, whenever the Committee believes that the limits of this section or
sections 3.4 or 3.6 will not be satisfied for the Plan Year.

 

  (d) Corrections to Satisfy Test. If the ADP test is not satisfied for the Plan
Year, the Committee shall decide which one or more of the following methods
shall be employed to satisfy the ADP test. All corrections shall be accomplished
if possible before March 15 of the following Plan Year, and in no event later
than 12 months after the close of the Plan Year.

 

  (i) The Committee may recommend to the Company and the Company may make QNECs
and/or QMACs to the Plan, pursuant to subsections 3.7(c) and 3.8(c).

 

  (ii) The Committee may recommend to the Company and the Company may designate
any Company Discretionary Contribution allocated to Non-Highly Compensated
Employees as QNECs, pursuant to subsection 3.7(b).

 

  (iii) The Committee may recommend to the Company and the Company may designate
any Company Matching Contributions allocated to Non-Highly Compensated Employees
as QMACs, pursuant to section 3.8(b).

 

  (iv) 401(k) Contributions of Highly Compensated Employees may be
recharacterized as Catch-Up Contributions or returned to the Highly Compensated
Employee, without the consent of either the Highly Compensated Employee or his
Spouse, subject to the rules of subsection (f).

 

  (v) Roth Contributions of Highly Compensated Employees may be recharacterized
as Roth Catch-Up Contributions or returned to the Highly Compensated Employee,
without the consent of either the Highly Compensated Employee or his Spouse,
subject to the rules of subsection (f).

 

  (e) Order of Correction. The method described in subsection (c) shall be
employed first, during the Plan Year. If that method is not used during the Plan
Year, or if the net effect of such method was insufficient for the ADP test to
be satisfied, the Company has the discretion to use any one or more of the
methods described in paragraphs (d)(i), (d)(ii), and (d)(iii). If the Company
does not choose to make the corrections described in paragraphs (d)(i), (d)(ii),
and (d)(iii), or if such corrections are insufficient to satisfy the ADP test,
then the correction method described in paragraphs (d)(iv) and (d)(v) shall be
used in tandem, as described in subsection (f).

 

  (f) Calculating the Amounts Returned or Recharacterized. If the ADP test is
not satisfied, and 401(k) Contributions or Roth Contributions are returned or
recharacterized pursuant to paragraph (d)(iv) or (d)(v) above, the Committee
shall determine the amount to be returned or recharacterized and shall then
allocate that amount among the Highly Compensated Employees pursuant to Treasury
Regulations. The correction for each Highly Compensated Employee shall occur in
the following order, to the extent necessary: 401(k) Contributions shall be
recharacterized as Catch-Up Contributions to the extent possible, then Roth
Contributions shall be recharacterized as Roth Catch-Up Contributions to the
extent possible, then unmatched 401(k) Contributions shall be returned to the
Participant, then unmatched Roth Contributions shall be returned to the
Participant, then matched 401(k) Contributions shall be returned to the
Participant and the corresponding Company Matching Contribution shall be
forfeited (unless the ACP test was performed before the ADP test, and the vested
Company Matching Contribution has already been returned to the Participant or
the unvested Company Matching Contribution has already been forfeited, both
pursuant to paragraph 3.6(c)(v)), then matched Roth Contributions shall be
returned to the Participant and the corresponding Company Matching Contribution
shall be forfeited (unless the ACP test was performed before the ADP test, and
the vested Company Matching Contribution has already been returned to the
Participant or the unvested Company Matching Contribution has already been
forfeited, both pursuant to paragraph 3.6(c)(v)). The amount actually
recharacterized or returned to each Highly Compensated Employee

 

  Page 15 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  shall be adjusted to reflect as nearly as possible the actual increase or
decrease in the net value of the Trust Fund attributable to the correction
through the end of the Plan Year for which the correction is being made.

 

3.6 Contribution Limits for Highly Compensated Employees (ACP Test).

 

  (a) Limits on Contributions. Notwithstanding any provision in this Plan to the
contrary, the actual contribution percentage (“ACP”) test of Code §401(m)(2)
shall be satisfied. Code §401(m) and the regulations issued thereunder are
hereby incorporated by reference to the extent permitted by such regulations. In
performing the ACP test for a Plan Year, the Plan will use that Plan Year’s data
for the Non-Highly Compensated Employees.

 

  (b) Permissible Variations of the ACP Test. To the extent permitted by the
regulations under Code §401(m) and §401(k), 401(k) Contributions, Roth
Contributions, QMACs, and QNECs may be used to satisfy this test if not used to
satisfy the ADP test of section 3.5. The Committee may elect to exclude from the
ACP test those Non-Highly Compensated Employees who, at the end of the Plan
Year, had not attained age 21 and/or whose Period of Service was for less than
one year.

 

  (c) Corrections to Satisfy Test. If the ACP test is not satisfied, the
Committee shall decide which one or more of the following methods shall be
employed to satisfy the ACP test. All corrections shall be accomplished if
possible before March 15 of the following Plan Year, and in no event later than
12 months after the close of the Plan Year.

 

  (i) The Committee may recommend to the Company and the Company may make QNECs
or QMACs to the Plan, pursuant to subsections 3.7(c) and 3.8(c).

 

  (ii) The Committee may recommend to the Company and the Company may designate
any portion of its Company Discretionary Contributions as QNECs, pursuant to
subsection 3.7(b).

 

  (iii) The Committee may recommend to the Company and the Company may designate
any portion of its Company Matching Contributions as QMACs, pursuant to
subsection 3.8(b).

 

  (iv) The Committee may recommend to the Company and the Company may make extra
Company Matching Contributions to the Plan, pursuant to paragraph 3.1(b)(ii).

 

  (v) The non-vested Company Matching Contributions allocated to Highly
Compensated Employees as of any date during the Plan Year may be forfeited as of
the last day of the Plan Year, and the vested Company Matching Contributions
allocated to any Highly Compensated Employee for the Plan Year may be paid to
such Highly Compensated Employee, without the consent of either the Highly
Compensated Employee or his Spouse, subject to the rules of subsection (e).

 

  (vi) Those 401(k) Contributions and Roth Contributions that are taken into
account for this ACP test for any Highly Compensated Employee may be returned to
such Highly Compensated Employee, without the consent of either the Highly
Compensated Employee or his Spouse, subject to the rules of subsection (e).

 

  (d) Order of Correction. The method described in subsection 3.5(c) shall be
employed first, during the Plan Year. If that method is not used during the Plan
Year, or if the net effect of such method was insufficient for the ACP test to
be satisfied, the Company has the discretion to use any one or more of the
methods described in paragraphs (c)(i), (c)(ii), (c)(iii) and (c)(iv). If the
Company does not choose to make the corrections described in paragraphs (c)(i),
(c)(ii), (c)(iii), and (c)(iv) or if such corrections are insufficient to
satisfy the ACP test, then the correction methods described in paragraphs (c)(v)
and (c)(vi) shall be used, as described in subsection (e).

 

  (e)

Calculating the Corrective Reduction. If the correction methods described in
paragraphs (c)(v) and (c)(vi) are to be used, the Committee shall determine the
amount of the correction and then allocate that amount among the Highly
Compensated Employees pursuant to Treasury Regulations. The corrections under
paragraphs (c)(v) and (c)(vi) are done in tandem; thus, the correction shall be
accomplished in the following order, to the extent necessary: 401(k)
Contributions shall be recharacterized as Catch-Up Contributions to the extent
possible, then Roth Contributions shall be recharacterized as Roth Catch-Up
Contributions to the extent possible, then unmatched 401(k) Contributions shall
be returned to the Participant, then unmatched Roth Contributions shall be
returned

 

  Page 16 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  to the Participant, then the vested Company Matching Contribution shall be
paid to the Participant, then matched 401(k) Contributions shall be returned to
the Participant and any corresponding unvested Company Matching Contribution
shall be forfeited, then matched Roth Contributions shall be returned to the
Participant and any corresponding unvested Company Matching Contribution shall
be forfeited. The amount of the correction shall be adjusted to reflect as
nearly as possible the actual increase or decrease in the net value of the Trust
Fund attributable to the correction through the end of the Plan Year for which
the correction is being made.

 

3.7 QNECs.

 

  (a) Time of Payment. QNECs shall be paid to the Plan no later than 12 months
after the close of the Plan Year to which they relate.

 

  (b) Source. The Company may designate as a QNEC all or any portion of the
Company Discretionary Contribution that is allocated to Non-Highly Compensated
Employees. The designation of Company Contributions as QNECs shall be made
before such contributions are made to the Trust Fund. If the Company
inadvertently designates any Highly Compensated Employee’s allocation as a QNEC,
the designation shall be ineffective.

 

  (c) Allocation. The Company may make a contribution to the Plan, in addition
to the Company Discretionary Contribution, that the Company designates as a
QNEC. This subsection applies to such contributions. As of the last day of each
Plan Year, the Committee shall allocate such QNECs for such Plan Year (including
such forfeitures occurring during such Plan Year that are treated as QNECs
pursuant to subsection 5.4(d)) to the Participant Contributions Accounts of
those Non-Highly Compensated Employees who were Covered Employees on the last
day of the Plan Year, as follows:

 

  (i) QNECs shall be allocated to the Participant Contributions Account of the
Non-Highly Compensated Employee with the least Compensation, until either the
QNECs are exhausted or the Non-Highly Compensated Employee has received the
maximum QNEC allocation that can be taken into account in the ADP test or the
ACP test, whichever is applicable. Under Treasury Regulation
§1.401(k)-2(a)(6)(iv) or §1.401(m)-2(a)(5)(ii), the maximum QNEC allocation, for
this Plan, is generally 5% of the Non-Highly Compensated Employee’s
Compensation.

 

  (ii) Any remaining QNECs shall be allocated to the Participant Contributions
Account of the Non-Highly Compensated Employee with the next lowest
Compensation, until either the QNECs are exhausted or the Non-Highly Compensated
Employee has received the maximum QNEC allocation that can be taken into account
in the ADP test or the ACP test, whichever is applicable.

 

  (iii) The procedure in paragraph (ii) shall be repeated until all QNECs have
been allocated.

 

  (d) Coordination with Top-Heavy Rules. All QNECs shall be treated in the same
manner as a Company Discretionary Contribution for purposes of section 12.4.

 

3.8 QMACs.

 

  (a) Time of Payment. QMACs shall be paid to the Plan no later than 12 months
after the close of the Plan Year to which they relate.

 

  (b) Source. The Company may designate as a QMAC all or any portion of the
Company Matching Contributions that is allocated to Non-Highly Compensated
Employees. The designation of Company Contributions as QMACs shall be made
before such contributions are made to the Trust Fund. If the Company
inadvertently designates any Highly Compensated Employee’s allocation as a QMAC,
the designation shall be ineffective.

 

  (c) Allocation. The Company may make a contribution to the Plan, in addition
to the Company Matching Contribution, that the Company designates as a QMAC.
This subsection applies to such contributions. As of the last day of each Plan
Year, the Committee shall allocate such QMACs for such Plan Year (including such
forfeitures occurring during such Plan Year that are treated as QMACs pursuant
to subsection 5.4(d)) to the Participant Contributions Accounts of those
Non-Highly Compensated Employees who were Covered Employees on the last day of
the Plan Year and who made Participant Contributions for the Plan Year, as
follows:

 

  Page 17 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (i) QMACs shall be allocated to the Participant Contributions Account of the
Non-Highly Compensated Employee with the least Compensation, until either the
QMACs are exhausted or the Non-Highly Compensated Employee has received the
maximum QMAC allocation that can be taken into account in the ADP test or the
ACP test, whichever is applicable. Under Treasury Regulation
§1.401(k)-2(a)(6)(iv) or §1.401(m)-2(a)(5)(ii), the maximum QMAC allocation, for
this Plan, is generally 5% of the Non-Highly Compensated Employee’s
Compensation.

 

  (ii) Any remaining QMACs shall be allocated to the Participant Contributions
Account of the Non-Highly Compensated Employee with the next lowest
Compensation, until either the QMACs are exhausted or the Non-Highly Compensated
Employee has received the maximum QMAC allocation that can be taken into account
in the ADP test or the ACP test, whichever is applicable.

 

  (iii) The procedure in paragraph (ii) shall be repeated until all QMACs have
been allocated.

 

  (d) Coordination with Top-Heavy Rules. All QMACs shall be treated in the same
manner as a Company Discretionary Contribution for purposes of section 12.4.

ARTICLE IV

Interests in the Trust Fund

 

4.1 Participants’ Accounts.

The Committee shall establish and maintain separate Accounts in the name of each
Participant, but the maintenance of such Accounts shall not require any
segregation of assets of the Trust Fund. Each Account shall contain the
contributions specified below and the increase or decrease in the net worth of
the Trust Fund attributable to such contributions.

 

  (a) Participant Contributions Account. A Participant Contributions Account
shall be established for each Participant who makes Participant Contributions
other than Roth Contributions or Roth Catch-Up Contributions or who receives an
allocation of QNECs or QMACs. The Committee may elect to establish subaccounts
for the different types of contributions allocated to this Account.

 

  (b) Company Contributions Account. A Company Contributions Account shall be
established for each Participant who receives an allocation of Company
Discretionary Contributions that are not designated as QNECs or an allocation of
Company Matching Contributions that are not designated as QMACs. The Committee
may elect to establish subaccounts for the different types of contributions
allocated to this Account.

 

  (c) Rollover Account. A Rollover Account shall be established for each
Participant who makes a Rollover Contribution.

 

  (d) Roth Contributions Account. A Participant Contributions Account shall be
established for each Participant who makes Roth Contributions or Roth Catch-Up
Contributions. The Committee may elect to establish subaccounts for the
different types of contributions allocated to this Account.

 

  (e) Roth Rollover Account. A Roth Rollover Account shall be established for
each Participant who makes a Roth Rollover Contribution.

 

4.2 Valuation of Trust Fund.

 

  (a)

General. The Trustee shall value the assets of the Trust Fund at least annually
as of the last day of the Plan Year, and as of any other dates determined by the
Committee, at their current fair market value and determine the net worth of the
Trust Fund. In addition, the Committee may direct the Trustee to have a special
valuation of the assets of the Trust Fund when the Committee determines, in its
sole discretion, that such valuation is necessary or appropriate or in the event
of unusual market fluctuations of such assets. Such special valuation shall not
include any contributions made by Participants since the preceding Valuation
Date, any Company Contributions for the current Plan Year, or any unallocated
forfeitures. The Trustee shall allocate the expenses of the Trust Fund occurring
since the preceding Valuation Date, pursuant to section 9.2, and then determine
the increase or decrease in the

 

  Page 18 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  net worth of the Trust Fund that has occurred since the preceding Valuation
Date. The Trustee shall determine the share of the increase of decrease that is
attributable to the non-separately accounted for portion of the Trust Fund and
to any amount separately accounted for, as described in subsections (b) and (c).

 

  (b) Mandatory Separate Accounting. The Trustee shall separately account for
(i) any individually directed investments permitted under section 9.3, and
(ii) amounts subject to a Domestic Relations Order.

 

  (c) Permissible Separate Accounting. The Trustee may separately account for
the following amounts to provide a more equitable allocation of any increase or
decrease in the net worth of the Trust Fund:

 

  (i) the distributable amount of a Participant, pursuant to section 6.7,
including any amount distributable to an Alternate Payee or to a beneficiary of
a deceased Participant; and

 

  (ii) Company Matching Contributions made since the preceding Valuation Date;

 

  (iii) Participant Contributions that were received by the Trustee since the
preceding Valuation Date;

 

  (iv) Company Matching Contributions, Roth Contributions, and 401(k)
Contributions of Highly Compensated Employees that may need to be distributed or
forfeited to satisfy the ADP and ACP tests of sections 3.5 or 3.6;

 

  (v) Rollovers that were received by the Trustee since the preceding Valuation
Date;

 

  (vi) Any other amounts for which separate accounting will provide a more
equitable allocation of the increase or decrease in the net worth of the Trust
Fund.

 

4.3 Allocation of Increase or Decrease in Net Worth.

The Committee shall, as of each Valuation Date, allocate the increase or
decrease in the net worth of the Trust Fund that has occurred since the
preceding Valuation Date between the non-separately accounted for portion of the
Trust Fund and the amounts separately accounted for that are identified in
subsections 4.2(b) and 4.2(c). The increase or decrease attributable to the
non-separately accounted for portion of the Trust Fund shall be allocated among
the appropriate Accounts in the ratio that the dollar value of each such Account
bore to the aggregate dollar value of all such Accounts on the preceding
Valuation Date after all allocations and credits made as of such date had been
completed. The Committee shall then allocate any amounts separately accounted
for (including the increase or decrease in the net worth of the Trust Fund
attributable to such amounts) to the appropriate Account(s) if such separate
accounting is no longer necessary.

ARTICLE V

Amount of Benefits

 

5.1 Vesting Schedule.

A Participant shall have a fully vested and nonforfeitable interest in all his
Account(s) upon his Normal Retirement Age if he is an Employee on such date,
upon his death while an Employee or while on an approved leave of absence from
the Company or an Affiliated Entity, or upon his termination of employment with
the Company or an Affiliated Entity because of a Disability. In all other
instances a Participant’s vested interest shall be calculated according to the
following rules.

 

  (a) Participant Contributions Account and Rollover Account. A Participant
shall be fully vested at all times in his Participant Contributions Account and
his Rollover Account.

 

  (b) Company Contributions Account. A Participant shall become fully vested in
his Company Contributions Account in accordance with the following schedule:

 

Period of Service

  

Vesting Percentage

  Less than 1 year      0 % 

At least 1 year, but less than 2 years

     20 % 

At least 2 years, but less than 3 years

     40 % 

At least 3 years, but less than 4 years

     60 % 

At least 4 years, but less than 5 years

     80 %  5 or more years      100 % 

 

  Page 19 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (c) Change of Control. The Company Contributions Accounts of all Participants
shall be fully vested as of the effective date of a “change in control.” For
purposes of this subsection, a “change of control” shall mean the event
occurring when a person, partnership, or corporation, together with all persons,
partnerships, or corporations acting in concert with each person, partnership,
or corporation, or any or all of them, acquires more than 20% of Apache’s
outstanding voting securities; provided that a change of control shall not occur
if such persons, partnerships, or corporations acquiring more than 20% of
Apache’s voting securities is solicited to do so by Apache’s board of directors,
upon its own initiative, and such persons, partnerships, or corporations have
not previously proposed to acquire more than 20% of Apache’s voting securities
in an unsolicited offer made either to Apache’s board of directors or directly
to the stockholders of Apache.

 

  (d) Plan Termination. A Company Contributions Account shall be fully vested as
described in section 10.1, which discusses the full or partial termination of
the Plan or the complete discontinuance of contributions.

 

5.2 Vesting After a Lapse in Apache Employment.

 

  (a) Separate Accounts. If a Participant is rehired before incurring a one-year
Lapse in Apache Employment, he shall have only one Company Contributions
Account, and its vested percentage shall be determined under section 5.1. If a
Participant is rehired after incurring a one-year Lapse in Apache Employment, he
shall have two Company Contribution Accounts, an “old” Company Contributions
Account for the contributions from his earlier episode of employment, and a
“new” Company Contributions Account for his later episode of employment. If both
the old and new Company Contributions Accounts are fully vested, they shall be
combined into a single Company Contributions Account.

 

  (b) Vesting of New Account. The vested percentage of the new Company
Contributions Account shall be determined based on all the Participant’s Periods
of Service.

 

  (c) Vesting of Old Account. If the Participant’s Lapse in Apache Employment
was for five years or longer, the vested percentage of the old Company
Contributions Account shall be based solely on the Participant’s Period of
Service from his first episode of employment. If the Participant’s Lapse in
Apache Employment was for less than five years, the vested percentage of the old
Company Contributions Account shall be determined by aggregating his Periods of
Service from both episodes of employment.

 

5.3 Calculating Service.

 

  (a) Period of Service.

 

  (i) General. A Participant’s Period of Service shall be determined according
to the provisions of the Plan in effect when the service was rendered. A
Participant’s Period of Service begins on the date he first begins to perform
duties as an Employee for which he is entitled to payment, and ends on his
Termination From Service Date. In addition, a Participant’s Period of Service
also includes the period between his Termination From Service Date and the day
he again begins to perform duties for the Company or an Affiliated Entity for
which he is entitled to payment, but only if such period is less than one year
in duration.

 

  (ii) Additional Rules. The service-crediting provisions in this paragraph are
more generous than required by the Code.

 

  (A) Leased Employees. For vesting purposes only, the Plan shall treat an
individual as an Employee if he satisfies all the requirements specified in Code
§414(n)(2) for being a leased employee of Apache’s or an Affiliated Entity’s,
except for the requirement of having performed such services for at least one
year.

 

  (B) Approved Leave. If the Employee is absent from the Company or Affiliated
Entity for more than one year because of an approved leave of absence (either
with or without pay) for any reason (including, but not limited to, jury duty)
and the Employee returns to work at or prior to the expiration of his leave of
absence, no Termination From Service Date will occur during the leave of
absence.

 

  Page 20 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (C) Servicemen. See Article XV for special provisions that apply to
Servicemen.

 

  (D) Corporate Transactions. See Appendix C for instances in which a new
Employee’s Period of Service includes his prior employment with another company.

 

  (E) Contractors. If an “eligible contractor” becomes an Employee, his Period
of Service shall include his previous continuous service as an eligible
contractor, excluding any service provided before 2003. An “eligible contractor”
is an individual who (A) performed services for Apache or an Affiliated Entity
on a substantially full-time basis in the capacity of an independent contractor
(for federal income tax purposes); (B) became an Employee within a month of
ceasing to be an independent contractor working full-time for Apache or an
Affiliated Entity; and (C) notified the Plan of his prior service as an
independent contractor within two months of becoming an Employee (or, if later,
by February 28, 2006 or other deadline established by the Committee).

 

  (b) Termination From Service Date.

 

  (i) Usual Rule. If the Employee quits, is discharged, retires, or dies, his
Termination From Service Date occurs on the last day the Employee performs
services for the Company or an Affiliated Entity, except for an Employee who
incurs a Disability, in which case his Termination From Service Date does not
occur, even if he quits, until the earlier of the one-year anniversary of the
date his Disability or the date he recovers from his Disability.

 

  (ii) Other Absences. If an Employee is absent from the Company and Affiliated
Entities for any reason other than a quit, discharge, or retirement, his
“Termination From Service Date” is the earlier of (A) the date he quits, is
discharged, retires, or dies, or (B) one year from the date the Employee is
absent from the Company or Affiliated Entity for any other reason (such as
vacation, holiday, sickness, disability, leave of absence, or temporary
lay-off), with the following exception. If the Employee is absent from the
Company or Affiliated Entity because of parental leave (which includes only the
pregnancy of the Employee, the birth of the Employee’s child, the placement of a
child with the Employee in connection with adoption of such child by the
Employee, or the caring for such child immediately following birth or placement)
on the first anniversary of the day the Employee was first absent, his
Termination From Service Date does not occur until the second anniversary of the
day he was first absent (and the period between the first and second
anniversaries of the day he was first absent shall not be counted in his Period
of Service).

 

  (c) Lapse in Apache Employment. A Lapse in Apache Employment means the period
commencing on an individual’s Termination from Service Date and ending on the
date he again begins to perform services as an Employee.

 

5.4 Forfeitures.

 

  (a) Exceptions to the Vesting Rules. The following rules supersede the vesting
rules of section 5.1.

 

  (i) Excess Annual Additions. Annual Additions to a Participant’s Accounts and
any increase or decrease in the net worth of the Participant’s Accounts
attributable to such Annual Additions may be reduced to satisfy the limits
described in section 3.4. Any reduction shall be used as specified in section
3.4.

 

  (ii) Excess Participant Contribution. Company Matching Contributions and any
increase or decrease in the net worth of the Account(s) attributable to such
contributions may be forfeited as of the last day of the Plan Year if the
Participant Contribution that they matched was returned under paragraph
3.2(a)(ii) or 3.2(b)(ii) or subsection 3.5(d) or 3.6(c). Any such forfeiture
shall be used as specified in subsection (d).

 

  (iii) Missing Individuals. A missing individual’s vested Accounts may be
forfeited as of the last day of any Plan Year, as provided in section 13.12. Any
such forfeiture shall be used as specified in subsection (d).

 

  Page 21 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (iv) Excess Match. Company Matching Contributions that would violate Code
§401(a)(17), and any increase or decrease in the net worth of the Account(s)
attributable to such contributions, may be forfeited as specified in subsection
3.1(b). Any such reduction shall be used as specified in subsection 3.1(b).

 

  (b) Regular Forfeitures. A Participant’s non-vested interest in his Company
Contributions Account shall be forfeited at the earlier of the fifth anniversary
of the date he terminated employment (or such later date as is administratively
convenient) or the date he receives a full distribution of his vested Plan
Account. Any such forfeiture shall be used as specified in subsection (d).

 

  (c) Restoration of Forfeitures.

 

  (i) Missing Individuals. The forfeiture of a missing individual’s Account(s),
as described in section 13.12, shall be restored to such individual if the
individual makes a claim for such amount.

 

  (ii) Regular Forfeitures.

 

  (A) Rehire Within 5 Years. If a Participant is rehired before incurring a
five-year Lapse in Apache Employment, and the Participant has received a
distribution of his entire vested interest in his Company Contributions Account
(with the result that the Participant forfeited his non-vested interest in such
Account), then the exact amount of the forfeiture shall be restored to the
Participant’s Account. All the rights, benefits, and features available to the
Participant when the forfeiture occurred shall be available with respect to the
restored forfeiture. If such a Participant again terminates employment prior to
becoming fully vested in his Company Contributions Account, the vested portion
of his Company Contributions Account shall be determined by applying the vested
percentage determined under section 5.1 to the sum of (x) and (y), then
subtracting (y) from such sum, where: (x) is the value of the Participant’s
Company Contributions Account as of the Valuation Date immediately following his
most recent termination of employment; and (y) is the amount previously
distributed to the Participant on account of the prior termination of
employment.

 

  (B) Rehire After 5 Years. If a Participant is rehired after incurring a
five-year Lapse in Apache Employment, then no amount forfeited from his Company
Contributions Account shall be restored to that Account.

 

  (iii) Method of Forfeiture Restoration. Forfeitures that are restored shall be
accomplished by an allocation of the forfeitures under subsection (d) or by a
special Company Contribution pursuant to paragraph 3.1(c)(i).

 

  (d) Use of Forfeitures. The Committee shall decide how forfeitures are used.
Forfeitures may be used (i) to restore Accounts as described in subsection (c),
(ii) to pay those expenses of the Plan that are properly payable from the Trust
Fund and that are not paid by the Company or Account Owners or charged to
Accounts, or (iii) as any Company Contribution.

 

5.5 Transfers - Portability.

If any other employer adopts this or a similar profit sharing plan and enters
into a reciprocal agreement with the Company that provides that (a) the transfer
of a Participant from such employer to the Company (or vice versa) shall not be
deemed a termination of employment for purposes of the plans, and (b) service
with either or both employers shall be credited for purposes of vesting under
both plans, then the transferred Participant’s Account shall be unaffected by
the transfer, except, if deemed advisable by the Committee, it may be
transferred to the trustee of the other plan.

ARTICLE VI

Distribution of Benefits

 

6.1 Beneficiaries.

 

  (a)

Designating Beneficiaries. Each Account Owner shall file with the Committee a
designation of the beneficiaries and contingent beneficiaries to whom the
distributable amount (determined pursuant to section 6.2) shall be paid in the
event of the Account Owner’s death. In the absence of an effective

 

  Page 22 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

beneficiary designation as to any portion of the distributable amount after a
Participant dies, such amount shall be paid to the Participant’s surviving
Spouse, or, if none, to his estate. In the absence of an effective beneficiary
designation as to any portion of the distributable amount after any
non-Participant Account Owner dies, such amount shall be paid to the Account
Owner’s estate. The Account Owner may change a beneficiary designation at any
time and without the consent of any previously designated beneficiary.

 

  (b) Special Rule for Married Participants. If the Account Owner is a married
Participant, his Spouse shall be the sole beneficiary unless the Spouse has
consented to the designation of a different beneficiary. To be effective, the
Spouse’s consent must be in writing, witnessed by a notary public, and filed
with the Committee. Any spousal consent shall be effective only as to the Spouse
who signed the consent.

 

  (c) Special Rule for Divorces. If an Account Owner has designated his spouse
as a primary or contingent beneficiary, and the Account Owner and spouse later
divorce (or their marriage is annulled), then the former spouse will be treated
as having pre-deceased the Account Owner for purposes of interpreting a
beneficiary designation form completed prior to the divorce or annulment. This
subsection will apply only if the Committee is informed of the divorce or
annulment before payment to the former spouse is authorized.

 

  (d) Disclaimers. Any individual or legal entity who is a beneficiary may
disclaim all or any portion of his interest in the Plan, provided that the
disclaimer satisfies the requirements of Code §2518(b) and applicable state law.
The legal guardian of a minor or legally incompetent person may disclaim for
such person. The personal representative (or the individual or legal entity
acting in the capacity of the personal representative according to applicable
state law) may disclaim on behalf of a beneficiary who has died. The amount
disclaimed shall be distributed as if the disclaimant had predeceased the
individual whose death caused the disclaimant to become a beneficiary.

 

  (e) Multiple Beneficiaries. If an Account Owner has more than one beneficiary,
each subaccount of the Account Owner shall be allocated proportionally to each
beneficiary. Thus, for example, if the Account Owner has designated Adam to
receive $10,000, with the remainder (which happens to be $90,000) split evenly
between William and Charles, then Adam will receive 10% of each subaccount, and
William and Charles will each receive 45% of each subaccount.

 

6.2 Consent.

 

  (a) General. Except for distributions identified in subsection (b),
distributions may be made only after the appropriate consent has been obtained
under this subsection. Distributions to a Participant or to a beneficiary (other
than a beneficiary of a deceased Alternate Payee) shall be made only with the
Participant’s or beneficiary’s consent to the time of distribution.
Distributions to an Alternate Payee or his beneficiary shall be made as
specified in the QDRO and in accordance with section 13.9. To be effective, the
consent must be filed with the Committee according to the procedures adopted by
the Committee, within 180 days before the distribution is to commence. A consent
once given shall be irrevocable after the distribution has been processed.

 

  (b) Exceptions to General Rule. Consent is not required for the following
distributions:

 

  (i) Corrective distributions under Article III that are returned to the
Participant because the contribution is not deductible by the Company or because
the contribution would exceed the limits of Code §401(a)(17), §415(c)(1),
§402(g), §401(k)(3), §401(m)(2), §401(m)(9), §414(v)(2)(B)(i), or any other
limitation of the Code;

 

  (ii) Distributions required to comply with Code §401(a)(9);

 

  (iii) Cashouts of small Accounts, as described in subsection 6.6(d) or
paragraphs 6.6(e)(i) or 13.9(f)(ii);

 

  (iv) Distributions required to comply with Code §401(a)(14);

 

  (v) Distributions of invalid rollovers pursuant to subsection 3.2(d);

 

  (vi) Distributions upon Plan termination pursuant to section 10.3; and

 

  (vii) Distributions that must occur by a deadline specified in the Plan.

 

  Page 23 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

6.3 Distributable Amount.

The distributable amount of an Account Owner’s Account(s) is the vested portion
of the Account(s) (as determined by Article V) as of the Valuation Date
coincident with or next preceding the date distribution is made, reduced by
(a) any amount that is payable to an Alternate Payee pursuant to section 13.9,
(b) any amount withdrawn since such Valuation Date, and (c) the outstanding
balance of any loan under Article VII (except that the outstanding balance of
such a loan is included in the distributable amount of any final distribution(s)
under section 6.6). Furthermore, the Committee shall temporarily suspend or
limit distributions (by reducing the distributable amount), as explained in
subsection 13.9, when the Committee is informed that a Domestic Relations Order
affecting the Participant’s Accounts is or may be in the process of becoming
QDRO, while the Committee has suspended withdrawals because it believes that the
Plan may have a cause of action against the Participant, or when the Plan has
notice of a lien or other claim against the Participant.

 

6.4 Manner of Distribution.

 

  (a) General. The distributable amount shall be paid in a single payment,
except as otherwise provided in the remainder of this section. Distributions
shall be in the form of cash except (i) to the extent that an Account is
invested in Company Stock or a fund containing primarily Company Stock, the
distributee may elect to receive a distribution of whole shares of Company
Stock, while fractional shares of Company Stock shall be converted to and paid
in cash, (ii) in-kind distributions may be elected, to the extent
administratively practicable as determined by the processor of distributions,
when a rollover is made to an IRA and the custodian or trustee of the IRA is
willing to accept an in-kind contribution, and (iii) a loan may be treated, for
purposes of a making a rollover, as distributed to an Account Owner who has an
outstanding loan pursuant to Article VII as part of the Account Owner’s final
distribution(s).

 

  (b) Partial Withdrawals and Installments. In-service withdrawals are available
to Employees as specified in section 6.5. Withdrawals of at least the minimum
required amount are available to Participants whose Required Beginning Date has
passed or whose Required Beginning Date will occur later in the Plan Year or in
the following Plan Year, as described in subsection 6.6(b); similar withdrawals
are available to the Participant’s Alternate Payee, as described in subsection
13.9(f). Annual installments are available to beneficiaries as described in
subsection 6.6(d).

 

  (c) Grandfather Rules. Installments were a distribution option under the Plan
until June 30, 2001. Any Account Owner who could receive a distribution before
July 1, 2001 and who elected before July 1, 2001 to receive the distribution in
the form of installments shall receive the benefit so elected. An Account Owner
who elected installments may elect to accelerate any or all remaining
installment payments.

 

6.5 In-Service Withdrawals.

An Employee may withdraw amounts from his Accounts only as provided in this
section. An Employee may make withdrawals as follows.

 

  (a) Withdrawals for Employees Age 59 1⁄2 or Older. An Employee who has
attained age 59 1⁄2 may at any time thereafter withdraw any portion of his
Participant Contributions Account, his Roth Contributions Account, and any
vested portion of his Company Contributions Account. If the Employee is not
fully vested in his Company Contributions Account at the time of a withdrawal
under this subsection, the rules of subparagraph 5.4(c)(ii)(A) shall be applied
when determining the vested portion of the Company Contributions Account at any
time thereafter.

 

  (b) Rollover Accounts. An Employee may withdraw all or any portion of his
Rollover Account and his Roth Rollover Account at any time.

 

  (c) Participant Contributions Account. An Employee under age 59 1⁄2 may
withdraw all or any portion of his Participant Contributions, provided that the
Employee has an immediate and heavy financial need, as defined in paragraph (i),
the withdrawal is needed to satisfy the financial need, as explained in
paragraph (ii), and the amount of the withdrawal does not exceed the limits in
paragraph (iii).

 

  Page 24 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (i) Financial Need. The following expenses constitute an immediate and heavy
financial need: (A) expenses for or necessary to obtain medical care, within the
meaning of Code §213(d), (1) that would be deductible by the Employee under Code
§213 (determined without regard to whether the expenses exceed the percentage of
adjusted gross income specified in Code §213(a)), or (2) that apply to the
Employee’s primary beneficiary (as determined pursuant to section 6.1);
(B) costs directly related to the purchase of a principal residence of the
Employee (excluding mortgage payments); (C) payment of tuition, related
educational fees, and room and board expenses for up to the next 12 months of
post-secondary education of the Employee, the Employee’s Spouse. the Employee’s
children, the Employee’s dependents (within the meaning of Code §152, without
regard to Code §152(b)(1), §152(b)(2), and §152(d)(1)(B)), or the Employee’s
primary beneficiary (as determined pursuant to section 6.1); (D) payments
necessary to prevent the Employee from being evicted from his or her principal
residence; (E) payments necessary to prevent the mortgage on the Employee’s
principal residence from being foreclosed; (F) payment of burial or funeral
expenses for the Employee’s deceased parent, Spouse, child, other dependent
(within the meaning of Code §152, without regard to Code §152(b)(1), §152(b)(2),
and §152(d)(1)(B)), or primary beneficiary (as determined pursuant to section
6.1); (G) expenses for the repair of damage to the Employee’s principal
residence that would qualify for the casualty deduction under Code §165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); and (H) any other expense that, under IRS guidance of general
applicability, is deemed to be on account of an immediate and heavy financial
need.

 

  (ii) Satisfaction of Need. The withdrawal is deemed to be needed to satisfy
the Employee’s financial need if (A) the Employee has obtained all withdrawals
and all non-taxable loans available from the Company’s and any Affiliated
Entities’ plans of deferred compensation, qualified plans, stock options, stock
purchase plans, and similar plans, and (B) for a period of at least 6 months
from the date the Employee receives the withdrawal, he ceases to make
Participant Contributions and elective contributions to all plans of deferred
compensation, qualified plans, stock options, stock purchase plans, and similar
plans maintained by the Company or any Affiliated Entity.

 

  (iii) Maximum Withdrawal. An Employee may not withdraw more than the sum of
the amount needed to satisfy his financial need and any taxes and penalties
reasonably anticipated to result from the withdrawal. An Employee may not
withdraw any amount in excess of his Participant Contributions unless he has
attained age 59 1⁄2.

 

  (iv) Pro Rata Withdrawal. Any hardship distribution under this subsection
shall be taken pro rata from the Employee’s Participant Contributions Account
and his Roth Contributions Account.

 

  (d) Compliance with Code §401(a)(9). See paragraph 6.6(b)(ii) for the required
distributions to a Five-Percent Owner who is age 70 1⁄2 or older.

 

  (e) Form of Payment of Withdrawal. Withdrawals under subsection (c) shall be
in cash. Withdrawals under subsections (a) and (b) shall be in cash, except that
any portion of a Participant’s Accounts that is invested in Company Stock may,
at the election of the Participant made at the time that notice of withdrawal is
made to the Committee, be withdrawn in the form of whole shares of Company
Stock.

 

  (f) Withdrawal Rules. An Employee may not withdraw any amount under this
section that has been borrowed or that is subject to a QDRO. The Committee shall
temporarily suspend or limit withdrawals under this section, as explained in
section 13.9, when the Committee is informed that a QDRO affecting the
Employee’s Accounts is in process or may be in process. The Committee shall
issue such rules as to the frequency of withdrawals, and withdrawal procedures,
as it deems appropriate. The Committee may postpone the withdrawal until after
the next Valuation Date. The Committee may have a special valuation of the Trust
Fund performed before a withdrawal is permitted. The Plan may charge a fee for
the withdrawal as well as a fee for having a special valuation performed, as
determined by the Committee in its sole discretion.

 

  Page 25 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (g) Pro Rata Withdrawals. Except as required by subparagraph (c)(ii)(A), when
withdrawals under this section are available from more than one subaccount, the
withdrawal will be taken pro rata from each available subaccount.

 

6.6 Time of Distribution.

 

  (a) Earliest Date of Distribution. Unless an earlier distribution is permitted
by section 6.5 (relating to in-service withdrawals), the earliest date that a
Participant may elect to receive a distribution is the date of his Termination
of Employment or the date he incurs a Disability. This provision will always
result in a distribution date that precedes the latest date of distribution
specified in Code §401(a)(14). For purposes of Code §401(a)(14), if a
Participant does not affirmatively elect a distribution, he shall be deemed to
have elected to defer the distribution to a later date.

 

  (b) Latest Date of Distribution. A Participant shall receive annual
distributions of at least the minimum amount required to be distributed pursuant
to Code §401(a)(9), which shall be calculated by using only the Participant’s
life expectancy, which shall be recalculated each year; the Participant may
withdraw any larger amount. A Participant may request that his first minimum
required distribution be distributed in the calendar year preceding his Required
Beginning Date; the Committee shall comply with this request if administratively
practicable to do so.

 

  (c) Small Amounts.

 

  (i) $1000 or Less. If the aggregate value of the nonforfeitable portion of a
Participant’s Accounts is $1,000 or less on any date after his Termination of
Employment, the Participant shall receive a single payment of the distributable
amount as soon as practicable, provided that the aggregate value is $1,000 or
less when the distribution is processed.

 

  (ii) $1000 to $5000. If paragraph (i) does not apply and the aggregate value
of the nonforfeitable portion of a Participant’s Accounts is $5,000 or less on
any date after his Termination of Employment, then as soon as practicable the
Plan shall pay the distributable amount to an individual retirement account or
annuity within the meaning of Code §408(a) or §408(b) (collectively, an “IRA”)
for the Participant, unless the Participant affirmatively elects to receive the
distribution directly or to have it paid in a direct rollover under section 6.7.
The Committee shall select the trustee or custodian of the IRA as well as how
the IRA shall be invested initially. The Plan shall notify the Participant
(A) that the distribution has been made to an IRA and can be transferred to
another IRA, (B) of the identity and contact information of the trustee or
custodian of the IRA into which the distribution is made, and (C) of such other
information as required to comply with Code §401(a)(31)(B)(i).

 

  (iii) Date Account Valued. The Committee may elect to check the value of the
Participant’s Accounts on an occasional (rather than a daily) basis, to
determine whether to apply the provisions of this subsection.

 

  (d) Distribution Upon Participant’s Death.

 

  (i) Small Accounts. If the aggregate cash value of the nonforfeitable portion
of a Participant’s Accounts is $5,000 or less at any time after the
Participant’s death and before any beneficiary elects to receive a distribution
under this subsection, then each beneficiary shall each receive a single payment
of his share of the distributable amount as soon as administratively
practicable, provided that the aggregate value is $5,000 or less when the
distribution is processed. The Committee may elect to check the value of the
Participant’s Accounts on an occasional (rather than a daily) basis, to
determine whether to apply the provisions of this paragraph.

 

  (ii) Larger Accounts. If paragraph (i) does not apply, then each beneficiary
may elect to have his distributable amount distributed in a single payment or in
annual installments at any time after the Participant’s death, within the
following guidelines. No distribution shall be processed until the beneficiary’s
identity as a beneficiary is established. The entire distributable amount shall
be distributed by the last day of the calendar year containing the fifth
anniversary of the Participant’s death. A beneficiary who has elected
installments may elect to accelerate any or all remaining payments. If the
Participant was a Five-Percent Owner who began to receive the minimum required
distributions under paragraph (b)(ii), the distribution to each beneficiary must
be made at least as rapidly as required by the method used to calculate the
minimum required distributions that was in effect when the Five-Percent Owner
died.

 

  Page 26 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (e) Alternate Payee. Distributions to an Alternate Payee shall be made in
accordance with the provisions of the QDRO and pursuant to subsection 13.9.

 

  (f) Pro Rata Withdrawals. Any distribution under this section of less than the
Account Owner’s entire Account balance shall be taken pro rata from each of the
Account Owner’s subaccounts.

 

6.7 Direct Rollover Election.

 

  (a) General Rule. A Participant, an Alternate Payee who is the Spouse or
former Spouse of the Participant, any individual who is treated as a designated
beneficiary of the Participant pursuant to Code §401(a)(9)(E), or any trust to
the extent that any beneficiary of the trust is treated as a designated
beneficiary of the Participant pursuant to Code §401(a)(9)(E), (collectively,
the “distributee”) may direct the Trustee to pay all or any portion of his
“eligible rollover distribution” to an “eligible retirement plan” in a “direct
rollover.” This direct rollover option is not available to other Account Owners.
Within a reasonable period of time before an eligible rollover distribution, the
Committee shall inform the distributee of this direct rollover option, the
appropriate withholding rules, other rollover options, the options regarding
income taxation, and any other information required by Code §402(f). The
distributee may waive the usual 30-day waiting period before receiving a
distribution, and elect to receive his distribution as soon as administratively
practicable after completing and filing his distribution election.

 

  (b) Definition of Eligible Rollover Distribution. An eligible rollover
distribution is any distribution or in-service withdrawal other than
(i) distributions required under Code §401(a)(9), (ii) distributions of amounts
that have already been subject to federal income tax (such as defaulted loans or
after-tax voluntary contributions), other than a direct transfer to (A) another
retirement plan that meets the requirements of Code §401(a) or §403(a), or
(B) an individual retirement account or annuity described in Code §408(a) or
§408(b), (iii) installment payments in a series of substantially equal payments
made at least annually and (A) made over a specified period of ten or more
years, (B) made for the life or life expectancy of the distributee, or (C) made
for the joint life or joint life expectancy of the distributee and his
designated beneficiary, (iv) a distribution to satisfy the limits of Code §415
or §402(g), (v) a deemed distribution of a defaulted loan from this Plan, to the
extent provided in the regulations, (vi) a distribution to satisfy the ADP or
ACP tests, (vii) any other actual or deemed distribution specified in IRS
guidance of general applicability, or (viii) any hardship withdrawal.

 

  (c) Definition of Eligible Retirement Plan.

 

  (i) Participants, Spouses, and Alternate Payees.

 

  (A) Non-Roth Accounts. This subparagraph applies to all subaccounts other than
the Roth Contributions Account and the Roth Rollover Account. For a Participant,
an Alternate Payee who is the Spouse or former Spouse of the Participant, or a
surviving Spouse of a deceased Participant, an eligible retirement plan is an
individual retirement account or annuity described in Code §408(a) or §408(b), a
Roth IRA, an annuity plan described in Code §403(a), an annuity contract
described in Code §403(b), an eligible plan under Code §457(b) that is
maintained by an eligible employer described in Code §457(e)(1)(A) (which
generally includes state and local governments), or the qualified trust of a
defined contribution plan described in Code §401(a), that accepts eligible
rollover distributions.

 

  (B) Roth Accounts. This subparagraph applies to the Roth Contributions Account
and the Roth Rollover Account. all subaccounts that contain or once contained a
designated Roth contribution within the meaning of Code §402A(c)(1). For a
Participant, an Alternate Payee who is the Spouse or former Spouse of the
Participant, or a surviving Spouse of a deceased Participant, a Roth IRA, an
annuity plan described in Code §403(a), an annuity contract described in Code
§403(b), an eligible plan under Code §457(b) that is maintained by an eligible
employer described in Code §457(e)(1)(A) (which generally includes state and
local governments), or the qualified trust of a defined contribution plan
described in Code §401(a), but only if such arrangements accept eligible
rollover distributions of designated Roth contributions within the meaning of
Code §402A(c)(1).

 

  Page 27 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (ii) Other Distributees, Non-Roth Accounts. This paragraph applies to all
subaccounts other than the Roth Contributions Account and the Roth Rollover
Account. For an individual who is treated as a designated beneficiary of the
Participant pursuant to Code §401(a)(9)(E), and for any trust to the extent that
a beneficiary of the trust is treated as a designated beneficiary of the
Participant pursuant to Code §401(a)(9)(E), an eligible retirement plan is an
individual retirement account or annuity described in Code §408(a) or §408(b)
that is in existence or is established for the purposes of receiving the
distribution on behalf of the beneficiary, and that, with respect to the
beneficiary, is treated as an inherited individual retirement account or annuity
within the meaning of Code §408(d)(3)(C). The designated beneficiary has two
choices for receiving distributions that are to be paid in a direct rollover to
such inherited individual retirement account or annuity.

 

  (A) The designated beneficiary may elect to receive a single payment or
installments from the Plan, pursuant to paragraph 6.6(d)(ii), during the
calendar year in which the Participant died or in the following calendar year
(or by such later date allowed pursuant to IRS guidance of general applicability
or a private letter ruling obtained by the designated beneficiary). Each annual
installment from the Plan must satisfy the requirements of Code
§401(a)(9)(B)(iii) (which essentially means that each annual installment must be
equal to at least the account balance standing to the credit of the deceased
Plan Participant at the end of the previous year, divided by the designated
beneficiary’s life expectancy). In this case, distributions from the inherited
individual retirement account or annuity may be made over the life expectancy of
the designated beneficiary.

 

  (B) If the requirements of subparagraph (A) are not satisfied, the designated
beneficiary must receive, pursuant to paragraph 6.6(d)(ii), a full distribution
from the Plan by the end of the calendar year containing the fifth anniversary
of the Participant’s death. In this case, distributions from the inherited
individual retirement account or annuity must generally be completed by the end
of the calendar year containing the fifth anniversary of the Participant’s
death.

 

  (iii) Other Distributees, Roth Accounts. This paragraph applies only to the
Roth Contributions Account and the Roth Rollover Account. For an individual who
is treated as a designated beneficiary of the Participant pursuant to Code
§401(a)(9)(E), and for any trust to the extent that a beneficiary of the trust
is treated as a designated beneficiary of the Participant pursuant to Code
§401(a)(9)(E), an eligible retirement plan is a Roth IRA that is in existence or
is established for the purposes of receiving the distribution on behalf of the
beneficiary, and that, with respect to the beneficiary, is treated as an
inherited individual retirement account or annuity within the meaning of Code
§408(d)(3)(C). The designated beneficiary has two choices for receiving
distributions that are to be paid in a direct rollover to such inherited Roth
IRA.

 

  (A) The designated beneficiary may elect to receive a single payment or
installments from the Plan, pursuant to paragraph 6.6(d)(ii), during the
calendar year in which the Participant died or in the following calendar year
(or by such later date allowed pursuant to IRS guidance of general applicability
or a private letter ruling obtained by the designated beneficiary). Each annual
installment from the Plan must satisfy the requirements of Code
§401(a)(9)(B)(iii) (which essentially means that each annual installment must be
equal to at least the account balance standing to the credit of the deceased
Plan Participant at the end of the previous year, divided by the designated
beneficiary’s life expectancy). In this case, distributions from the inherited
individual retirement account or annuity may be made over the life expectancy of
the designated beneficiary.

 

  (B) If the requirements of subparagraph (A) are not satisfied, the designated
beneficiary must receive, pursuant to paragraph 6.6(d)(ii), a full distribution
from the Plan by the end of the calendar year containing the fifth anniversary
of the Participant’s death. In this case, distributions from the inherited
individual retirement account or annuity must generally be completed by the end
of the calendar year containing the fifth anniversary of the Participant’s
death.

 

  Page 28 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (d) Definition of Direct Rollover. A direct rollover is a payment by the
Trustee to the eligible retirement plan specified by the distributee.

ARTICLE VII

Loans

The Committee is authorized, as one of the Plan fiduciaries responsible for
investing Plan assets, to establish a loan program. The loan program shall
become effective on the date determined by the Committee. The Committee shall
administer the Plan’s loan program in accordance with the following rules.

 

7.1 Availability

Loans are available only to Employees, Participants who are parties-in-interest
(within the meaning of ERISA §3(14)), and beneficiaries who are
parties-in-interest (collectively referred to in this section as “Borrowers”).
The Committee shall temporarily reduce the amount a Participant may borrow or
temporarily prevent the Participant from borrowing when, as described in section
13.9, the Committee is informed that a QDRO affecting the Participant’s Accounts
is in process or may be in process. Loans shall be temporarily unavailable to a
prospective Borrower while the Committee has suspended loans because the
Committee believes that the Plan may have a cause of action against the
Participant, as explained in subsection 13.9(h).

 

7.2 Number of Loans

A Borrower may have no more than one loan outstanding. The Committee may change
the maximum number of outstanding loans allowed at any time.

 

7.3 Loan Amount

The Committee may establish a minimum loan amount of no more than $500. The
Committee may require loans to be made in increments of no more than $100. The
amount that a Borrower may borrow is subject to the following limits.

 

  (a) A Borrower may not borrow more than the sum of the balances in his
Participant Contributions Account, Rollover Contributions Account, Rollover
Account, and Roth Rollover Account.

 

  (b) At the time the loan from this Plan is made, the aggregate outstanding
balance of all the Borrower’s loans from all qualified plans maintained by the
Company and Affiliated Entities, including the new loan from this Plan, shall
not exceed 50% of the Borrower’s vested interest in all qualified plans
maintained by the Company and Affiliated Entities.

 

  (c) For purposes of this paragraph, the term “one-year maximum” means the
largest aggregate outstanding balance, on any day in the one-year period ending
on the day before the new loan from this Plan is obtained, of all loans to the
Borrower from all qualified plans maintained by the Company and Affiliated
Entities. For purposes of this paragraph, the term “existing loans” means the
aggregate outstanding balance, on the day the new loan is made to the Borrower,
of all loans to the Borrower from all qualified plans maintained by the Company
and Affiliated Entities, excluding the new loan from this Plan. If the existing
loans are greater than or equal to the one-year maximum, then the new loan from
this Plan shall not exceed $50,000 minus the existing loans. If the existing
loans are less than the one-year maximum, then the new loan from this Plan shall
not exceed $50,000 minus the one-year maximum.

For purposes of applying the above limits, the vested portion of the Borrower’s
accounts under this Plan and all other plans maintained by the Company and
Affiliated Entities shall be determined without regard to any accumulated
deductible employee contributions (as defined in Code §72(o)(5)(B)), and without
regard to any amounts accrued while the Borrower was ineligible to obtain a loan
(as described in subsection (a)). Notwithstanding the foregoing, the Committee
may, in its sole discretion, establish lesser limits on the amounts that may be
borrowed, which limits shall be applied in a non-discriminatory manner. The
Committee shall temporarily reduce the amount a Participant may borrow or
temporarily prevent the Participant from borrowing, as described in section
13.9, when the Committee is informed that a QDRO affecting the Participant’s
Accounts is in process or may be in process. No loan shall be made of amounts
that are required to be distributed prior to the end of the term of the loan.

 

  Page 29 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

7.4 Interest

Each loan shall bear a reasonable rate of interest, which shall remain fixed for
the duration of the loan. The Committee or its agent shall determine the
reasonable rate of interest on the date the loan documents are prepared. The
Committee shall have the authority to establish procedures from time to time for
determining the rate of interest.

 

7.5 Repayment.

All loans shall be repaid, with interest, in substantially level amortized
payments made not less frequently than quarterly. The maximum term for a loan is
four years; the minimum term for a loan is one year. The Committee has the
authority to decrease the minimum term for future loans and the authority to
increase the maximum term for future loans to no more than five years. Loan
repayments shall be accelerated, and all loans shall be payable in full on the
date the Borrower separates from service (if the Borrower is an Employee), the
date the Borrower becomes ineligible to borrow from the Plan under to section
7.1, and on any other date or any other contingency as determined by the
Committee. If the Borrower is an Employee, loans shall be repaid through payroll
withholding unless (a) the Employee is pre-paying his loan, in which case the
pre-payment need not be through payroll withholding, or (b) the Employee is on
an unpaid leave of absence, in which case he may pay any installment by personal
check. Partial pre-payments are accepted.

 

7.6 Default

A loan shall be in default if any installment is not paid by the end of the
calendar quarter following the calendar quarter in which the installment was
due. Upon default, the Committee may, in addition to all other remedies, apply
the Borrower’s Plan accounts toward payment of the loan; however, the Trustee
may not exercise such right of set-off with respect to the Borrower’s
Participant Contributions Account until such account has become payable,
pursuant to section 6.5 or 6.6.

 

7.7 Administration

A Borrower shall apply for a loan by completing the application procedures
specified by the Committee. Until changed by the Committee, a Borrower shall
apply for a loan by calling the Trustee and completing a voice application. The
loan shall be processed in accordance with reasonable procedures adopted from
time to time by the Committee. The Committee may impose a loan application fee,
a loan origination fee, a loan pre-payment fee, and loan maintenance fees. All
loans shall be evidenced by a promissory note and shall be fully secured. No
Borrower whose Plan accounts are so pledged may obtain distribution of any
portion of the accounts that have been pledged. The rights of the Trustee under
such pledge shall have priority over all claims of the Borrower, his
beneficiaries, and creditors. Each loan shall be treated as a directed
investment. Any increase or decrease in the net worth of the Trust Fund
attributable to such loan shall be allocated solely to the Plan accounts of the
Borrower.

ARTICLE VIII

Allocation of Responsibilities - Named Fiduciaries

 

8.1 No Joint Fiduciary Responsibilities.

The Trustee(s) and the Committee shall be the named fiduciaries under the Plan
and Trust agreement and shall be the only named fiduciaries thereunder. The
fiduciaries shall have only the responsibilities specifically allocated to them
herein or in the Trust agreement. Such allocations are intended to be mutually
exclusive and there shall be no sharing of fiduciary responsibilities. Whenever
one named fiduciary is required by the Plan or Trust agreement to follow the
directions of another named fiduciary, the two named fiduciaries shall not be
deemed to have been assigned a shared responsibility, but the responsibility of
the named fiduciary giving the directions shall be deemed his sole
responsibility, and the responsibility of the named fiduciary receiving those
directions shall be to follow them insofar as the instructions are on their face
proper under applicable law.

 

  Page 30 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

8.2 The Company.

The Company shall be responsible for: (a) making Company Contributions;
(b) certifying to the Trustee the names and specimen signatures of the members
of the Committee acting from time to time; (c) keeping accurate books and
records with respect to its Employees and the appropriate components of each
Employee’s Compensation and furnishing such data to the Committee; (d) selecting
agents and fiduciaries to operate and administer the Plan and Trust;
(e) appointing an investment manager if it determines that one should be
appointed; and (f) reviewing periodically the performance of such agents,
managers, and fiduciaries.

 

8.3 The Trustee.

The Trustee shall be responsible for: (a) the investment of the Trust Fund to
the extent and in the manner provided in the Trust agreement; (b) the custody
and preservation of Trust assets delivered to it; and (c) the payment of such
amounts from the Trust Fund as the Committee shall direct.

 

8.4 The Committee - Plan Administrator.

The board of directors of Apache shall appoint an administrative Committee
consisting of no fewer than three individuals who may be, but need not be,
Participants, officers, directors, or Employees of the Company. If the board of
directors does not appoint a Committee, Apache shall act as the Committee under
the Plan. The members of the Committee shall hold office at the pleasure of the
board of directors and shall service without compensation. The Committee shall
be the Plan’s “administrator” as defined in section 3(16)(A) of ERISA. It shall
be responsible for establishing and implementing a funding policy consistent
with the objectives of the Plan and with the requirements of ERISA. This
responsibility shall include establishing (and revising as necessary) short-term
and long-term goals and requirements pertaining to the financial condition of
the Plan, communicating such goals and requirements to the persons responsible
for the various aspects of the Plan operations, and monitoring periodically the
implementation of such goals and requirements. The Committee shall publish and
file or cause to be published and filed or disclosed all reports and disclosures
required by federal or state laws.

 

8.5 Committee to Construe Plan.

 

  (a) The Committee shall administer the Plan and shall have all discretion,
power, and authority necessary for that purpose, including, but not by way of
limitation, the full and absolute discretion and power to interpret the Plan, to
determine the eligibility, status, and rights of all individuals under the Plan,
and in general to decide any dispute and all questions arising in connection
with the Plan. The Committee shall direct the Trustee concerning all
distributions from the Trust Fund, in accordance with the provisions of the
Plan, and shall have such other powers in the administration of the Trust Fund
as may be conferred upon it by the Trust agreement. The Committee shall maintain
all Plan records except records of the Trust Fund.

 

  (b) The Committee may adjust the Account(s) of any Participant, in order to
correct errors and rectify omissions, in such manner as the Committee believes
will best result in the equitable and nondiscriminatory administration of the
Plan.

 

8.6 Organization of Committee.

The Committee shall adopt such rules as it deems desirable for the conduct of
its affairs and for the administration of the Plan. It may appoint agents (who
need not be members of the Committee) to whom it may delegate such powers as it
deems appropriate, except that any dispute shall be determined by the Committee.
The Committee may make its determinations with or without meetings. It may
authorize one or more of its members or agents to sign instructions, notices and
determinations on its behalf. If a Committee decision or action affects a
relatively small percentage of Plan Participants including a Committee member,
such Committee member shall not participate in the Committee decision or action.
The action of a majority of the disinterested Committee members shall constitute
the action of the Committee.

 

8.7 Agent for Process.

Apache’s Vice President, General Counsel, and Secretary shall be the agents of
the Plan for service of all process.

 

  Page 31 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

8.8 Indemnification of Committee Members.

The Company shall indemnify and hold the members of the Committee, and each of
them, harmless from the effects and consequences of their acts, omissions, and
conduct in their official capacities, except to the extent that the effects and
consequences thereof shall result from their own willful misconduct, breach of
good faith, or gross negligence in the performance of their duties. The
foregoing right of indemnification shall not be exclusive of the rights to which
each such member may be entitled as a matter of law.

 

8.9 Conclusiveness of Action.

Any action taken by the Committee on matters within the discretion of the
Committee shall be conclusive, final and binding upon all participants in the
Plan and upon all persons claiming any rights hereunder, including alternate
payees and beneficiaries.

 

8.10 Payment of Expenses.

The members of the Committee shall serve without compensation but their
reasonable expenses shall be paid by the Company. The compensation or fees of
accountants, counsel, and other specialists and any other costs of administering
the Plan or Trust Fund may be paid by the Company or Account Owners or may be
charged to the Trust Fund, to the extent permissible under ERISA.

ARTICLE IX

Trust Agreement – Investments

 

9.1 Trust Agreement.

Apache has entered into a Trust agreement to provide for the holding,
investment, and administration of the funds of the Plan. The Trust agreement
shall be part of the Plan, and the rights and duties of any individual under the
Plan shall be subject to all terms and provisions of the Trust agreement.

 

9.2 Plan Expenses.

 

  (a) General. Except as provided in subsection (b), (i) all taxes upon or in
respect of the Plan and Trust shall be paid out of Plan assets, and all expenses
of administering the Plan and Trust shall be paid out of Plan assets, to the
extent permitted by law and to the extent such taxes and expenses are not paid
by the Company or an Account Owner, and (ii) the Committee shall have full
discretion to determine how each tax or expense that is not paid by the Company
shall be paid and the Committee shall have full discretion to determine how each
tax or expense that is paid out of Plan assets shall be allocated. No fiduciary
shall receive any compensation for services rendered to the Plan if the
fiduciary is being compensated on a full time basis by the Company or an
Affiliated Entity.

 

  (b) Individual Expenses. To the extent not paid by the Company or an Account
Owner, all expenses of individually directed transactions, including without
limitation the Trustee’s transaction fee, brokerage commissions, transfer taxes,
interest on insurance policy loans, and any taxes and penalties that may be
imposed as a result of an individual’s investment direction, shall be assessed
against the Account(s) of the Account Owner directing such transactions.

 

9.3 Investments.

 

  (a) §404(c) Plan. The Plan is intended to be a plan described in ERISA
§404(c). To the extent that an Account Owner exercises control over the
investment of his Accounts, no person who is a fiduciary shall be liable for any
loss, or by reason of any breach, that is the direct and necessary result of the
Account Owner’s exercise of control.

 

  (b)

Directed Investments. Accounts shall be invested, upon direction of each Account
Owner made in a manner acceptable to the Committee, in any one or more of a
series of investment funds designated by the Committee or to the extent
permitted by the Committee in a brokerage arrangement. Either (i) one or more
such funds shall consist primarily of shares of Company Stock or (ii) Company
Stock shall be a permitted investment option, whether inside a brokerage
arrangement or otherwise. If so directed by Account Owners, up to 100% of the
Accounts under the Plan may be invested in Company Stock. To the extent that any
Account is invested in Company Stock or in an investment funds consisting
primarily of Company Stock, an Account Owner may sell such investment at any
time, subject to

 

  Page 32 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  reasonable administrative delays and any blackout periods imposed by the
Committee (including blackout periods that apply to particular Participants to
ensure compliance with the securities laws). The funds available for investment
and the principal features thereof, including a general description of the
investment objectives, the risk and return characteristics, and the type and
diversification of the investment portfolio of each fund, shall be communicated
to the Account Owners in the Plan from time to time. Any changes in such funds
shall be immediately communicated to all Account Owners.

 

  (c) Absence of Directions. To the extent that an Account Owner fails to
affirmatively direct the investment of his Accounts, the Committee shall direct
the Trustee in writing concerning the investment of such Accounts. The Committee
shall act by majority vote. Any dissenting member of the Committee shall, having
registered his dissent in writing, thereafter cooperate to the extent necessary
to implement the decision of the Committee.

 

  (d) Change in Investment Directions. Account Owners may change their
investment directions, with respect to the investment of new contributions and
with respect to the investment of existing amounts allocated to Accounts, on any
business day, subject to any restrictions and limitations imposed by the
Trustee, investment funds, or brokerage arrangement. The Committee shall
establish procedures for giving investment directions, which shall be in writing
and communicated to Account Owners.

ARTICLE X

Termination and Amendment

 

10.1 Termination of Plan or Discontinuance of Contributions.

Apache expects to continue the Plan indefinitely, but the continuance of the
Plan and the payment of contributions are not assumed as contractual
obligations. Apache may terminate the Plan or discontinue contributions at any
time. Upon the termination of the Plan or the complete discontinuance of
contributions, each Participant’s Accounts shall become fully vested. Upon the
partial termination of the Plan, the Accounts of all affected Participants shall
become fully vested. The only Participants who are affected by a partial
termination are those whose employment with the Company or Affiliated Entity is
terminated as a result of the corporate event causing the partial termination;
Employees terminated for cause and those who leave voluntarily are not affected
by a partial termination.

 

10.2 Allocations upon Termination or Discontinuance of Company Contributions.

Upon the termination or partial termination of the Plan or upon the complete
discontinuance of contributions, the Committee shall promptly notify the Trustee
of such termination or discontinuance. The Trustee shall then determine, in the
manner prescribed in section 4.2, the net worth of the Trust Fund as of the
close of the business day specified by the Committee. The Trustee shall advise
the Committee of any increase or decrease in such net worth that has occurred
since the preceding Valuation Date. After crediting to the Participant
Contributions Account of each Participant any amount contributed since the
preceding Valuation Date, the Committee shall thereupon allocate, in the manner
described in section 4.3, among the remaining Plan Accounts, in the manner
described in Articles III, IV and V, any Company Contributions or forfeitures
occurring since the preceding Valuation Date.

 

10.3 Procedure upon Termination of Plan or Discontinuance of Contributions.

If the Plan has been terminated or partially terminated, or if a complete
discontinuance of contributions to the Plan has occurred, then after the
allocations required under section 10.2 have been completed, the Trustee shall
distribute or transfer the Account(s) of affected Account Owners as follows.

 

  (a) No Other Plan. If the Company and Affiliated Entities are not treated,
pursuant to the Treasury Regulations under Code §401(k), as maintaining another
“alternative defined contribution plan,” the Trustee shall distribute each
Account Owner’s entire Account in a single payment, after complying with the
requirements of section 6.7. For purposes of this section only, an “alternative
defined contribution plan” means a defined contribution plan that is not an
employee stock ownership plan within the meaning of Code §4975(e)(7) or
§409(a)), a simplified employee pension within the meaning of Code §408(k), a
SIMPLE IRA within the meaning of Code §408(p), a plan or contract that satisfies
the requirements of Code §403(b), or a plan described in Code §457(b) or
§457(f).

 

  Page 33 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (b) Other Plan Maintained. If the Company and Affiliated Entities are treated,
pursuant to the Treasury Regulations under Code §401(k), as maintaining another
“alternative defined contribution plan,” the Trustee shall (i) distribute the
Accounts of each non-Participant Account Owner in a single payment, after
complying with the requirements of section 6.7, and (ii) transfer the Accounts
of each Participant to an alternative defined contribution plan. All the rights,
benefits, features, and distribution restrictions with respect to the
transferred amounts shall continue to apply to the transferred amounts unless a
change is permitted pursuant to applicable IRS guidance of general
applicability.

 

  (c) Form of Payment. A transfer made pursuant to this section may be in cash,
in kind, or partly in cash and partly in kind. Any distribution made pursuant to
this section may be in cash, in shares of Company Stock to the extent an Account
is invested in Company Stock, or partly in cash and partly in shares of Company
Stock. After all such distributions or transfers have been made, the Trustee
shall be discharged from all obligation under the Trust; no Account Owner who
has received any such distribution, or for whom any such transfer has been made,
shall have any further right or claim under the Plan or Trust.

 

10.4 Amendment by Apache.

 

  (a) Amendment. Apache may at any time amend the Plan in any respect, without
prior notice, subject to the following limitations. No amendment shall be made
that would have the effect of vesting in the Company any part of the Trust Fund
or of diverting any part of the Trust Fund to purposes other than for the
exclusive benefit of Account Owners. The rights of any Account Owner with
respect to contributions previously made shall not be adversely affected by any
amendment. No amendment shall reduce or restrict, either directly or indirectly,
the accrued benefit (within the meaning of Code §411(d)(6)) provided to any
Account Owner before the amendment, except as permitted by the Code or IRS
guidance of general applicability.

 

  (b) Amendment to Vesting Schedule. If the vesting schedule is amended, and it
has the potential to provide slower vesting for one or more Participants, each
such Participant with a three-year or longer Period of Service may elect to have
his nonforfeitable percentage computed under the Plan without regard to such
amendment. The period during which the election may be made shall commence with
the date the amendment is adopted and shall end on the latest of: (i) 60 days
after the amendment is adopted; (ii) 60 days after the amendment becomes
effective; or (iii) 60 days after the Participant is issued written notice of
the amendment by the Company or Committee. Furthermore, no amendment shall
decrease the nonforfeitable percentage, measured as of the later of the date the
amendment is adopted or effective, of any Account Owner’s Accounts.

 

  (c) Procedure. Each amendment shall be in writing. Each amendment shall be
approved by Apache’s board of directors or by an officer of Apache who has the
authority to amend the Plan. Each amendment shall be executed by an officer of
Apache who has the authority to execute the amendment.

ARTICLE XI

Plan Adoption by Affiliated Entities

 

11.1 Adoption of Plan.

Apache may permit any Affiliated Entity to adopt the Plan and Trust for its
Employees. Thereafter, such Affiliated Entity shall deliver to the Trustee a
certified copy of the resolutions or other documents evidencing its adoption of
the Plan and Trust. The Employees of the Affiliated Entity adopting the Plan
shall not be eligible to invest their Accounts in Company Stock until compliance
with the applicable registration and reporting requirements of the securities
laws.

 

11.2 Agent of Affiliated Entity.

By becoming a party to the Plan, each Affiliated Entity appoints Apache as its
agent with authority to act for the Affiliated Entity in all transactions in
which Apache believes such agency will facilitate the administration of the
Plan. Apache shall have the sole authority to amend and terminate the Plan.

 

  Page 34 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

11.3 Disaffiliation and Withdrawal from Plan.

 

  (a) Disaffiliation. Any Affiliated Entity that has adopted the Plan and
thereafter ceases for any reason to be an Affiliated Entity shall forthwith
cease to be a party to the Plan.

 

  (b) Withdrawal. Any Affiliated Entity may, by appropriate action and written
notice thereof to Apache, provide for the discontinuance of its participation in
the Plan. Such withdrawal from the Plan shall not be effective until the end of
the Plan Year.

 

11.4 Effect of Disaffiliation or Withdrawal.

If at the time of disaffiliation or withdrawal, the disaffiliating or
withdrawing entity, by appropriate action, adopts a substantially identical plan
that provides for direct transfers from this Plan, then, as to Account Owners
associated with such entity, no plan termination shall have occurred; the new
plan shall be deemed a continuation of this Plan for such Account Owners. In
such case, the Trustee shall transfer to the trustee of the new plan all of the
assets held for the benefit of Account Owners associated with the disaffiliating
or withdrawing entity, and no forfeitures or acceleration of vesting shall occur
solely by reason of such action. Such payment shall operate as a complete
discharge of the Trustee, and of all organizations except the disaffiliating or
withdrawing entity, of all obligations under this Plan to Account Owners
associated with the disaffiliating or withdrawing entity. A new plan shall not
be deemed substantially identical to this Plan if it provides slower vesting
than this Plan. Nothing in this section shall authorize the divesting of any
vested portion of a Participant’s Account(s).

 

11.5 Actions upon Disaffiliation or Withdrawal.

 

  (a) Distribution or Transfer. If an entity disaffiliates from Apache or
withdraws from the Plan and the provisions of section 11.4 are not followed,
then the following rules apply to the Account(s) of the Account Owners
associated with the disaffiliating or withdrawing entity. The Account Owner’s
Accounts shall remain in this Plan until a distribution is processed under the
usual rules of Article VI, unless the disaffiliating or withdrawing entity
maintains another qualified plan that accepts direct transfers from this Plan,
in which case the Committee may transfer the Account Owner’s Accounts to the
disaffiliating or withdrawing entity’s plan without the consent of the Account
Owner.

 

  (b) Form of Transfer. A transfer made pursuant to this section may be in cash,
in kind, or partly in cash and partly in kind. Any distribution made pursuant to
this section may be in cash, in shares of Company Stock to the extent an Account
is invested in Company Stock, or partly in cash and partly in shares of Company
Stock. After such distribution or transfer has been made, no Account Owner who
has received any such distribution, or for whom any such transfer has been made,
shall have any further right or claim under the Plan or Trust.

ARTICLE XII

Top-Heavy Provisions

 

12.1 Application of Top-Heavy Provisions.

The provisions of this Article XII shall be applicable only if the Plan becomes
“top-heavy” as defined below for any Plan Year. If the Plan becomes “top-heavy”
for a Plan Year, the provisions of this Article XII shall apply to the Plan
effective as of the first day of such Plan Year and shall continue to apply to
the Plan until the Plan ceases to be “top-heavy” or until the Plan is terminated
or otherwise amended.

 

12.2 Determination of Top-Heavy Status.

The Plan shall be considered “top-heavy” for a Plan Year if, as of the last day
of the prior Plan Year, the aggregate of the Account balances (as calculated
according to the regulations under Code §416) of Key Employees under this Plan
(and under all other plans required or permitted to be aggregated with this
Plan) exceeds 60% of the aggregate of the Account balances (as calculated
according to the regulations under Code §416) in this Plan (and under all other
plans required or permitted to be aggregated with this Plan) of all current
Employees and all former Employees who had performed services for Apache or an
Affiliated Entity within the one-year period ending on the last day of the prior
Plan Year. This ratio shall be referred to as the “top-heavy ratio”. For
purposes of determining the account balance of any Participant, (a) the balance
shall be determined as of the last day of the prior Plan Year, (b) the balance
shall also include any distributions to

 

  Page 35 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

the Participant during the one-year period ending on the last day of the prior
Plan Year, and (c) the balance shall also include, for distributions made for a
reason other than severance of employment or death or disability, any
distributions to the Participant during the five-year period ending on the last
day of the prior Plan Year. This shall also apply to distributions under a
terminated plan that, if it had not been terminated, would have been required to
be included in an aggregation group. The Account balances of a Participant who
had once been a Key Employee, but who is not a Key Employee during the Plan
Year, shall not be taken into account. The following plans must be aggregated
with this Plan for the top-heavy test: (a) a qualified plan maintained by the
Company or an Affiliated Entity in which a Key Employee participated during this
Plan Year or during the previous four Plan Years and (b) any other qualified
plan maintained by the Company or an Affiliated Entity that enables this Plan or
any plan described in clause (a) to meet the requirements of Code §401(a)(4) or
§410. The following plans may be aggregated with this Plan for the top-heavy
test: any qualified plan maintained by the Company or an Affiliated Entity that,
in combination with the Plan or any plan required to be aggregated with this
Plan when testing this Plan for top-heaviness, would satisfy the requirements of
Code §401(a)(4) and §410. If one or more of the plans required or permitted to
be aggregated with this Plan is a defined benefit plan, a Participant’s “account
balance” shall equal the present value of the Participant’s accrued benefit. If
the aggregation group includes more than one defined benefit plan, the same
actuarial assumptions shall be used with respect to each such defined benefit
plan. The foregoing top-heavy ratio shall be computed in accordance with the
provisions of Code §416(g), together with the regulations and rulings
thereunder.

 

12.3 Special Vesting Rule.

Unless section 5.1 provides for faster vesting, the amount credited to the
Participant’s Company Contributions Account shall vest in accordance with the
following schedule during any top-heavy Plan Year:

 

Period of Service

  

Vesting Percentage

 

Less than 2 years

     0 % 

At least 2 years, but less than 3 years

     20 % 

At least 3 years, but less than 4 years

     40 % 

At least 4 years, but less than 5 years

     60 % 

At least 5 years, but less than 6 years

     80 % 

6 or more years

     100 % 

 

12.4 Special Minimum Contribution.

Notwithstanding the provisions of section 3.1, in every top-heavy Plan Year, a
minimum allocation is required for each Non-Key Employee who both (a) performed
one or more hours of service as an Employee during the Plan Year as a Covered
Employee after satisfying the eligibility requirements of section 2.1, and
(b) was an Employee on the last day of the Plan Year. The minimum allocation
shall be a percentage of each Non-Key Employee’s Compensation. The percentage
shall be the lesser of 3% or the largest percentage obtained for any Key
Employee by dividing his Annual Additions (to this Plan and any other plan
aggregated with this Plan) for the Plan Year by his Compensation for the Plan
Year. If the Participant participates in both this Plan and the Apache
Corporation Money Purchase Retirement Plan, then the Participant’s minimum
allocation shall be provided in the Apache Corporation Money Purchase Retirement
Plan. If this minimum allocation is not otherwise satisfied for any Non-Key
Employee, the Company shall contribute the additional amount needed to satisfy
this requirement to such Non-Key Employee’s Company Contributions Account.

 

12.5 Change in Top-Heavy Status.

If the Plan ceases to be a “top-heavy” plan as defined in this Article XII, and
if any change in the benefit structure, vesting schedule, or other component of
a Participant’s accrued benefit occurs as a result of such change in top-heavy
status, the nonforfeitable portion of each Participant’s benefit attributable to
Company Contributions shall not be decreased as a result of such change. In
addition, each Participant with at least a three-year Period of Service on the
date of such change, may elect to have the nonforfeitable percentage computed
under the Plan without regard to such change in status. The period during which
the election may be made shall commence on the date the Plan ceases to be a
top-heavy plan and shall end on the later of (a) 60 days after the change in
status occurs, (b) 60 days after the change in status becomes effective, or
(c) 60 days after the Participant is issued written notice of the change by the
Company or the Committee.

 

  Page 36 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

ARTICLE XIII

Miscellaneous

 

13.1 Right to Dismiss Employees - No Employment Contract.

The Company and Affiliated Entities may terminate the employment of any employee
as freely and with the same effect as if this Plan were not in existence.
Participation in this Plan by an employee shall not constitute an express or
implied contract of employment between the Company or an Affiliated Entity and
the employee.

 

13.2 Claims Procedure.

 

  (a) General. Each claim for benefits shall be processed in accordance with the
procedures that are established by the Committee. The procedures shall comply
with the guidelines specified in this section. The Committee may delegate its
duties under this section.

 

  (b) Representatives. A claimant may appoint a representative to act on his
behalf. The Plan shall only recognize a representative if the Plan has received
a written authorization signed by the claimant and on a form prescribed by the
Committee, with the following exceptions. The Plan shall recognize a claimant’s
legal representative, once the Plan is provided with documentation of such
representation. If the claimant is a minor child, the Plan shall recognize the
claimant’s parent or guardian as the claimant’s representative. Once an
authorized representative is appointed, the Plan shall direct all information
and notification regarding the claim to the authorized representative and the
claimant shall not be copied on any notifications regarding decisions, unless
the claimant provides specific written direction otherwise.

 

  (c) Extension of Deadlines. The claimant may agree to an extension of any
deadline that is mentioned in this section that applies to the Plan. The
Committee or the relevant decision-maker may agree to an extension of any
deadline that is mentioned in this section that applies to the claimant.

 

  (d) Fees. The Plan may not charge any fees to a claimant for utilizing the
claims process described in this section.

 

  (e) Filing a Claim. A claim is made when the claimant files a claim in
accordance with the procedures specified by the Committee. Any communication
regarding benefits that is not made in accordance with the Plan’s procedures
will not be treated as a claim.

 

  (f) Initial Claims Decision. The Plan shall decide a claim within a reasonable
time up to 90 days after receiving the claim. The Plan shall have a 90-day
extension, but only if the Plan is unable to decide within 90 days for reasons
beyond its control, the Plan notifies the claimant of the special circumstances
requiring the need for the extension by the 90th day after receiving the claim,
and the Plan notifies the claimant of the date by which the Plan expects to make
a decision.

 

  (g) Notification of Initial Decision. The Plan shall provide the claimant with
written notification of the Plan’s full or partial denial of a claim, reduction
of a previously approved benefit, or termination of a benefit. The notification
shall include a statement of the reason(s) for the decision; references to the
plan provision(s) on which the decision was based; a description of any
additional material or information necessary to perfect the claim and why such
information is needed; a description of the procedures and deadlines for appeal;
a description of the right to obtain information about the appeal procedures;
and a statement of the claimant’s right to sue.

 

  (h) Appeal. The claimant may appeal any adverse or partially adverse decision.
To appeal, the claimant must follow the procedures specified by the Committee.
The appeal must be filed within 60 days of the date the claimant received notice
of the initial decision. If the appeal is not timely and properly filed, the
initial decision shall be the final decision of the Plan. The claimant may
submit documents, written comments, and other information in support of the
appeal. The claimant shall be given reasonable access at no charge to, and
copies of, all documents, records, and other relevant information.

 

  (i)

Appellate Decision. The Plan shall decide the appeal of a claim within a
reasonable time of no more than 60 days from the date the Plan receives the
claimant’s appeal. The 60-day deadline shall be

 

  Page 37 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

extended by an additional 60 days, but only if the Committee determines that
special circumstances require an extension, the Plan notifies the claimant of
the special circumstances requiring the need for the extension by the 60th day
after receiving the appeal, and the Plan notifies the claimant of the date by
which the Plan expects to make a decision. If an appeal is missing any
information from the claimant that is needed to decide the appeal, the Plan
shall notify the claimant of the missing information and grant the claimant a
reasonable period to provide the missing information. If the missing information
is not timely provided, the Plan shall deny the claim. If the missing
information is timely provided, the 60-day deadline (or 120-day deadline with
the extension) for the Plan to make its decision shall be increased by the
length of time between the date the Plan requested the missing information and
the date the Plan received it.

 

  (j) Notification of Decision. The Plan shall provide the claimant with written
notification of the Plan’s appellate decision (positive or adverse). The
notification of any adverse or partially adverse decision shall include a
statement of the reason(s) for the decision; reference to the plan provision(s)
on which the decision was based; a statement of the claimant’s right to sue; and
a statement that the claimant is entitled to receive, free of charge and upon
request, reasonable access to and copies of all documents, records, and other
information relevant to the claim.

 

  (k) Limitations on Bringing Actions in Court. Once an appellate decision that
is adverse or partially adverse to the claimant has been made, the claimant may
file suit in court only if he does so by the earlier of the following dates:
(i) the one-year anniversary of the date of the appellate decision, or (ii) the
date on which the statute of limitations for such claim expires.

 

  (l) Discretionary Authority. The Committee shall have total discretionary
authority to determine eligibility, status, and the rights of all individuals
under the Plan and to construe any and all terms of the Plan.

 

13.3 Source of Benefits.

All benefits payable under the Plan shall be paid solely from the Trust Fund,
and the Company and Affiliated Entities assume no liability or responsibility
therefor.

 

13.4 Exclusive Benefit of Employees.

It is the intention of the Company that no part of the Trust, other than as
provided in sections 3.3, 9.2, and 13.9 and Article VII hereof and the Trust
Agreement, ever to be used for or diverted for purposes other than for the
exclusive benefit of Participants, Alternate Payees, and their beneficiaries,
and that this Plan shall be construed to follow the spirit and intent of the
Code and ERISA.

 

13.5 Forms of Notices.

Wherever provision is made in the Plan for the filing of any notice, election,
or designation by a Participant, Spouse, Alternate Payee, or beneficiary, the
action of such individual may be evidenced by the execution of such form as the
Committee may prescribe for the purpose. The Committee may also prescribe
alternate methods for filing any notice, election, or designation (such as
telephone voice-response or e-mail).

 

13.6 Failure of Any Other Entity to Qualify.

If any entity adopts this Plan but fails to obtain or retain the qualification
of the Plan under the applicable provisions of the Code, such entity shall
withdraw from this Plan upon a determination by the Internal Revenue Service
that it has failed to obtain or retain such qualification. Within 30 days after
the date of such determination, the assets of the Trust Fund held for the
benefit of the Employees of such entity shall be separately accounted for and
disposed of in accordance with the Plan and Trust.

 

13.7 Notice of Adoption of the Plan.

The Company shall provide each of its Employees with notice of the adoption of
this Plan, notice of any amendments to the Plan, and notice of the salient
provisions of the Plan prior to the end of the first Plan Year. A complete copy
of the Plan shall also be made available for inspection by Employees or any
other individual with an Account balance under the Plan.

 

  Page 38 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

13.8 Plan Merger.

If this Plan is merged or consolidated with, or its assets or liabilities are
transferred to, any other qualified plan of deferred compensation, each
Participant shall be entitled to receive a benefit immediately after the merger,
consolidation, or transfer that is equal to or greater than the benefit the
Participant would have been entitled to receive immediately before the merger,
consolidation, or transfer if this Plan had then been terminated.

 

13.9 Inalienability of Benefits - Domestic Relations Orders.

 

  (a) General. Except as provided in section 7.2, relating to Plan loans,
subsection 6.1(d) relating to disclaimers, and subsections (b), (g), and
(h) below, no Account Owner shall have any right to assign, alienate, transfer,
or encumber his interest in any benefits under this Plan, nor shall such
benefits be subject to any legal process to levy upon or attach the same for
payment of any claim against any such Account Owner.

 

  (b) QDRO Exception. Subsection (a) shall apply to the creation, assignment, or
recognition of a right to any benefit payable with respect to a Participant
pursuant to a Domestic Relations Order unless such Domestic Relations Order is a
QDRO, in which case the Plan shall make payment of benefits in accordance with
the applicable requirements of any such QDRO.

 

  (c) QDRO Requirements. In order to be a QDRO, the Domestic Relations Order
must satisfy the requirements of Code §414(p) and ERISA §206(d)(3). In
particular, the Domestic Relations Order: (i) must specify the name and the last
known mailing address of the Participant; (ii) must specify the name and mailing
address of each Alternate Payee covered by the order; (iii) must specify either
the amount or percentage of the Participant’s benefits to be paid by the Plan to
each such Alternate Payee, or the manner in which such amount or percentage is
to be determined; (iv) must specify the number of payments or period to which
such order applies; (v) must specify each plan to which such order applies;
(vi) may not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan, subject to the provisions of
subsection (f); (vii) may not require the Plan to provide increased benefits
(determined on the basis of actuarial value); and (viii) may not require the
payment of benefits to an Alternate Payee if such benefits have already been
designated to be paid to another Alternate Payee under another order previously
determined to be a QDRO.

 

  (d) QDRO Payment Rules. In the case of any payment before an Employee has
separated from service, a Domestic Relations Order shall not be treated as
failing to meet the requirements of subsection (c) solely because such order
requires that payment of benefits be made to an Alternate Payee (i) on or after
the dates specified in subsection (f), (ii) as if the Employee had retired on
the date on which such payment is to begin under such order (but taking into
account only the Account balance on such date), and (iii) in any form in which
such benefits may be paid under the Plan to the Employee. For purposes of this
subsection, the Account balance as of the date specified in the QDRO shall be
the vested portion of the Employee’s Account(s) on such date.

 

  (e)

QDRO Review Procedures and Suspension of Benefits. The Committee shall establish
reasonable procedures to determine the qualified status of Domestic Relations
Orders and to administer distributions under QDROs. Such procedures shall be in
writing and shall permit an Alternate Payee to designate a representative to
receive copies of notices. The Committee may temporarily prevent the Participant
from borrowing from his Accounts and shall temporarily suspend distributions and
withdrawals from the Participant’s Accounts, except to the extent necessary to
make the required minimum distributions under Code §401(a)(9), when the
Committee receives a Domestic Relations Order or a draft of such an order that
affects the Participant’s Accounts or when one or the following individuals
informs the Committee, orally or in writing, that a QDRO is in process or may be
in process: the Participant, a prospective Alternate Payee, or counsel for the
Participant or a prospective Alternate Payee. The Committee shall promulgate
reasonable and non-discriminatory rules regarding such suspensions, including
but not limited to how long such suspensions remain in effect. The procedures
may allow the Participant to borrow such amounts from the Plan, subject to the
limits of Article VII, and the Participant to receive such distributions and
withdrawals from the Plan, subject to the rules of Articles VI and VII, as are
consented to in writing by all prospective Alternate Payees identified in the
Domestic Relations Order or, in the absence of a Domestic Relations Order, as
are

 

  Page 39 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  consented to in writing by the prospective Alternate Payee(s) who informed the
Committee that a QDRO was in process or may be in process. When the Committee
receives a Domestic Relations Order it shall promptly notify the Participant and
each Alternate Payee of such receipt and provide them with copies of the Plan’s
procedures for determining the qualified status of the order. Within a
reasonable period after receipt of a Domestic Relations Order, the Committee
shall determine whether such order is a QDRO and notify the Participant and each
Alternate Payee of such determination. During any period in which the issue of
whether a Domestic Relations Order is a QDRO is being determined (by the
Committee, by a court of competent jurisdiction, or otherwise), the Committee
shall separately account for the amounts payable to the Alternate Payee if the
order is determined to be a QDRO. If the order (or modification thereof) is
determined to be a QDRO within 18 months after the date the first payment would
have been required by such order, the Committee shall pay the amounts separately
accounted for (plus any interest thereon) to the individual(s) entitled thereto.
However, if the Committee determines that the order is not a QDRO, or if the
issue as to whether such order is a QDRO has not been resolved within 18 months
after the date of the first payment would have been required by such order, then
the Committee shall pay the amounts separately accounted for (plus any interest
thereon) to the individual(s) who would have been entitled to such amounts if
there had been no order. Any determination that an order is a QDRO that is made
after the close of the 18-month period shall be applied prospectively only. If
the Plan’s fiduciaries act in accordance with fiduciary provision of ERISA in
treating a Domestic Relations Order as being (or not being) a QDRO or in taking
action in accordance with this subsection, then the Plan’s obligation to the
Participant and each Alternate Payee shall be discharged to the extent of any
payment made pursuant to the acts of such fiduciaries.

 

  (f) Rights of Alternate Payee. The Alternate Payee shall have the following
rights under the Plan:

 

  (i) Single Payment. The only form of payment available to an Alternate Payee
is a single payment of the distributable amount (measured at the time the
payment is processed), except for the minimum required distributions under
paragraph (ii) and except that partial withdrawals are available to the
Alternate Payee between the date the Participant attains age 59 1⁄2 and the
Participant’s Required Beginning Date. If the Alternate Payee is awarded more
than the distributable amount, the Alternate Payee shall initially be eligible
to receive a distribution of the distributable amount, with additional amounts
becoming eligible for distribution when more of the amount awarded to the
Alternate Payee becomes distributable.

 

  (ii) Timing of Distribution. Subject to the limits imposed by this paragraph,
the Alternate Payee may choose (or the QDRO may specify) the date of the
distribution. If the value of the nonforfeitable portion of an Alternate Payee’s
Account is $5,000 or less, the Alternate Payee shall receive a single payment of
the distributable amount as soon as practicable (without the Alternate Payee’s
consent), provided that the value is $5,000 or less when the distribution is
processed. Otherwise, the distribution to the Alternate Payee may occur at any
time after the Committee determines that the Domestic Relations Order is a QDRO
and before the Participant’s Required Beginning Date (unless the order is
determined to be a QDRO after the Participant’s Required Beginning Date, in
which case the first minimum required distribution to the Alternate Payee shall
be made by the deadline for making such distributions under Code §401(a)(9),
which will usually be the end of the year in which the order was determined to
be a QDRO). An Alternate Payee shall receive annual distributions of at least
the minimum amount required to be distributed pursuant to Code §401(a)(9), which
shall be calculated by using only the Participant’s life expectancy, which shall
be recalculated each year; the Alternate Payee may withdraw any larger amount.
The Alternate Payee may request that his first minimum required distribution be
distributed in the calendar year preceding the Participant’s Required Beginning
Date; the Plan shall comply with this request if administratively practicable to
do so.

 

  (iii) Death of Alternate Payee. The Alternate Payee may designate one or more
beneficiaries, as specified in section 6.1. When the Alternate Payee dies, the
Alternate Payee’s beneficiary shall receive a complete distribution of the
distributable amount in a single payment as soon as administratively convenient.

 

  (iv) Investing. An Alternate Payee may direct the investment of his Account
pursuant to section 9.3.

 

  Page 40 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (v) Claims. The Alternate Payee may bring claims against the Plan pursuant to
section 13.2.

 

  (vi) Roth Contributions and Rollovers. The amount awarded to the Alternate
Payee shall contain a pro rate share (determined as of the date specified in the
QDRO or, if the QDRO is silent, determined as of the date of the divorce or
annulment) of the Participant’s designated Roth contributions within the meaning
of Code §402A(c)(1).

 

  (g) Exception for Misconduct towards the Plan. Subsection (a) shall not apply
to any offset of a Participant’s benefits against an amount that the Participant
is ordered or required to pay to the Plan if the following conditions are met.

 

  (i) The order or requirement to pay must arise (A) under a judgment of
conviction for a crime involving the Plan, (B) under a civil judgment (including
a consent order or decree) entered by a court in an action brought in connection
with a violation (or alleged violation) of part 4 of subtitle B of title I of
ERISA, or (iii) pursuant to a settlement agreement between the Secretary of
Labor and the Participant, or a settlement agreement between the Pension Benefit
Guaranty Corporation and the Participant, in connection with a violation (or
alleged violation) of part 4 of subtitle B of title I of ERISA by a fiduciary or
any other person.

 

  (ii) The judgment, order, decree, or settlement agreement must expressly
provide for the offset of all or part of the amount ordered or required to be
paid to the Plan against the Participant’s benefits provided under the Plan.

 

  (iii) To the extent that the survivor annuity requirements of Code §401(a)(11)
apply with respect to distributions from the Plan to the Participant, if the
Participant is married at the time at which the offset is to be made, (A) either
the Participant’s Spouse must have already waived his right to a qualified
preretirement survivor annuity and a qualified joint and survivor annuity or the
Participant’s Spouse must consent in writing to such offset with such consent
witnessed by a notary public or representative of the Plan (or it is established
to the satisfaction of a Plan representative that such consent may not be
obtained by reason of circumstances described in Code §417(a)(2)(B)), or (B) the
Participant’s Spouse is ordered or required in such judgment, order, decree, or
settlement to pay an amount to the Plan in connection with a violation of part 4
of subtitle B of title I of ERISA, or (C) in such judgment, order, decree, or
settlement, the Participant’s Spouse retains the right to receive a survivor
annuity under a qualified joint and survivor annuity pursuant to Code
§401(a)(11)(A)(i) and under a qualified preretirement survivor annuity provided
pursuant to Code §401(a)(11)(A)(ii). The value of the Spouse’s survivor annuity
in subparagraph (C) shall be determined as if the Participant terminated
employment on the date of the offset, there was no offset, the Plan permitted
commencement of benefits only on or after Normal Retirement Age, the Plan
provided only the “minimum-required qualified joint and survivor annuity,” and
the amount of the qualified preretirement survivor annuity under the Plan is
equal to the amount of the survivor annuity payable under the “minimum-required
qualified joint and survivor annuity.” For purposes of this paragraph only, the
“minimum-required qualified joint and survivor annuity” is the qualified joint
and survivor annuity which is the actuarial equivalent of the Participant’s
accrued benefit (within the meaning of Code §411(a)(7)) and under which the
survivor annuity is 50% of the amount of the annuity which is payable during the
joint lives of the Participant and his Spouse.

The Committee shall temporarily prevent the Account Owner from borrowing from
his Accounts and shall temporarily suspend distributions and withdrawals from
his Accounts, except to the extent necessary to make the required minimum
distributions under Code §401(a)(9), when the Committee has reason to believe
that the Plan may be entitled to an offset of the Participant’s benefits
described in this subsection. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect

 

  (h)

Exception for Federal Liens. Subsection (a) shall not apply to the enforcement
of a federal tax levy made pursuant to Code §6331, the collection by the United
States on a judgment resulting from an unpaid tax assessment, or any debt or
obligation that is permitted to be collected from the Plan under federal law
(such as the Federal Debt Collection Procedures Act of 1977). The Committee may
temporarily suspend distributions and withdrawals from an Account, except to the
extent necessary to

 

  Page 41 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  make the required minimum distributions under Code §401(a)(9), when the
Committee has reason to believe that such a federal tax levy or other obligation
has or will be received. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect.

 

13.10 Payments due Minors or Incapacitated Individuals.

If any individual entitled to payment under the Plan is a minor, the Committee
shall cause the payment to be made to the custodian or representative who, under
the state law of the minor’s domicile, is authorized to receive funds on behalf
of the minor. If any individual entitled to payment under this Plan has been
legally adjudicated to be mentally incompetent or incapacitated, the Committee
shall cause the payment to be made to the custodian or representative who, under
the state law of the incapacitated individual’s domicile, is authorized to
receive funds on behalf of the incapacitated individual. Payments made pursuant
to such power shall operate as a complete discharge of the Trust Fund, the
Trustee, and the Committee.

 

13.11 Uniformity of Application.

The provisions of this Plan shall be applied in a uniform and non-discriminatory
manner in accordance with rules adopted by the Committee, which rules shall be
systematically followed and consistently applied so that all individuals
similarly situated shall be treated alike.

 

13.12 Disposition of Unclaimed Payments.

Each Participant, Alternate Payee, or beneficiary with an Account balance in
this Plan must file with the Committee from time to time in writing his address,
the address of each beneficiary (if applicable), and each change of address. Any
communication, statement, or notice addressed to such individual at the last
address filed with the Committee (or if no address is filed with the Committee
then at the last address as shown on the Company’s records) will be binding on
such individual for all purposes of the Plan. Neither the Committee nor the
Trustee shall be required to search for or locate any missing individual. If the
Committee notifies an individual that he is entitled to a distribution and also
notifies him that a failure to respond may result in a forfeiture of benefits,
and the individual fails to claim his benefits under the Plan or make his
address known to the Committee within a reasonable period of time after the
notification, then the benefits under the Plan of such individual shall be
forfeited. Any amount forfeited pursuant to this section shall be allocated
pursuant to subsection 5.4(d). If the individual should later make a claim for
this forfeited amount, the Company shall, if the Plan is still in existence,
make a special contribution to the Plan equal to the forfeiture, and such amount
shall be distributed to the individual; if the Plan is not then in existence,
the Company shall pay the amount of the forfeiture to the individual.

 

13.13 Applicable Law.

This Plan shall be construed and regulated by ERISA, the Code, and, unless
otherwise specified herein and to the extent applicable, the laws of the State
of Texas excluding any conflicts-of-law provisions.

ARTICLE XIV

Matters Affecting Company Stock

 

14.1 Voting, Etc.

The shares of Company Stock in Accounts, whether or not vested, may be voted by
the Account Owner to the same extent as if duly registered in the Account
Owner’s name. The Trustee or its nominee in which the shares are registered
shall vote the shares solely as agent of the Account Owner and in accordance
with the instructions of the Account Owner. If no instructions are received, the
Trustee shall vote the shares of Company Stock for which it has received no
voting instructions in the same proportions as the Account Owners affirmatively
directed their shares of Company Stock to be voted unless the Trustee determines
that a pro rata vote would be inconsistent with its fiduciary duties under
ERISA. If the Trustee makes such a determination, the Trustee shall vote the
Company Stock as it determines to be consistent with its fiduciary duties under
ERISA. Each Account Owner who has Company Stock allocated to his Accounts shall
direct the Trustee concerning the tender (as provided below) and the exercise of
any other rights appurtenant to the Company Stock. The Trustee shall follow the
directions of the Account Owner with respect to the tender.

 

  Page 42 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

14.2 Notices.

Apache shall cause to be mailed or delivered to each Account Owner copies of all
notices and other communications sent to the Apache shareholders at the same
times so mailed or delivered by Apache to its other shareholders.

 

14.3 Retention/Sale of Company Stock and Other Securities.

The Trustee is authorized and directed to retain the Company Stock and any other
Apache securities acquired by the Trust except as follows:

 

  (a) In the normal course of Plan administration, the Trustee shall sell
Company Stock to satisfy Plan administration and distribution requirements as
directed by the Committee or in accordance with provisions of the Plan
specifically authorizing such sales.

 

  (b) In the event of a transaction involving the Company Stock evidenced by the
filing of Schedule 14D-1 with the Securities and Exchange Commission (“SEC”) or
any other similar transaction by which any person or entity seeks to acquire
beneficial ownership of 50% or more of the shares of Company Stock outstanding
and authorized to be issued from time to time under Apache’s articles of
incorporation (“tender offer”), the Trustee shall sell, convey, or transfer
Company Stock pursuant to written instructions of Account Owners delivered to
the Trustee in accordance with the following sections 14.4 through 14.15. For
purposes of such provisions, the term “filing date” means the date relevant
documents concerning a tender offer are filed with the SEC or, if such filing is
not required, the date the Trustee receives actual notice that a tender offer
has commenced.

 

  (c) If Apache makes any distribution of Apache securities with respect to the
shares of Company Stock held in the Plan, other than additional shares of
Company Stock (any such securities are hereafter referred to as “stock rights”),
the Trustee shall sell, convey, transfer, or exercise such stock rights pursuant
to written instructions of Account Owners delivered to the Trustee in accordance
with the following sections of this Article.

 

14.4 Tender Offers.

 

  (a) Allocated Stock. In the event of any tender offer, each Account Owner
shall have the right to instruct the Trustee to tender any or all shares of
Company Stock, whether or not vested, that are allocated to his Accounts under
the Plan on or before the filing date. The Trustee shall follow the instructions
of the Account Owner. The Trustee shall not tender any Company Stock for which
no instructions are received.

 

  (b) Unallocated Stock. The Trustee shall tender all shares of Company Stock
that are not allocated to Accounts in the same proportion as the Account Owners
directed the tender of Company Stock allocated to their Accounts unless the
Trustee determines that a pro rata tender would be inconsistent with its
fiduciary duties under ERISA. If the Trustee makes such a determination, the
Trustee shall tender or not tender the unallocated Company Stock as it
determines to be consistent with its fiduciary duties under ERISA.

 

  (c) Suspension of Share Purchases. In the event of a tender offer, the Trustee
shall suspend all purchases of Company Stock pursuant to the Plan unless the
Committee otherwise directs. Until the termination of such tender offer and
pending such Committee direction, the Trustee shall invest available cash
pursuant to the applicable provisions of the Plan and the Trust Agreement.

 

  (d) Temporary Suspension of Certain Cash Distributions. Notwithstanding
anything in the Plan to the contrary, no option to receive cash in lieu of
Company Stock shall be honored during the pendency of a tender offer unless the
Committee otherwise directs.

 

14.5 Stock Rights.

 

  (a) General. If Apache makes a distribution of stock rights with respect to
the Company Stock held in the Plan and if the stock rights become exercisable or
transferable (the date on which the stock rights become exercisable or
transferable shall be referred to as the “exercise date”), each Account Owner
shall determine whether to exercise the stock rights, sell the stock rights, or
hold the stock rights allocated to his Accounts. The provisions of this section
shall apply to all stock rights received with respect to Company Stock held in
Accounts, whether or not the Company Stock with respect to which the stock
rights were issued are vested.

 

  Page 43 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (b) Independent Fiduciary. The Independent Fiduciary provided for in this
section 14.15 below shall act with respect to the stock rights. All Account
Owner directions concerning the exercise or disposition of the stock rights
shall be given to the Independent Fiduciary, who shall have the sole
responsibility of assuring that the Account Owners’ directions are followed.

 

  (c) Exercise of Stock Rights. If, on or after the exercise date, an Account
Owner wishes to exercise all or a portion of the stock rights allocated to his
Accounts, the Independent Fiduciary shall follow the Account Owner’s direction
to the extent that there is cash or other liquid assets available in his
Accounts to exercise the stock rights. Notwithstanding any other provision of
the Plan, each Account Owner who has stock rights allocated to his Accounts
shall have a period of five business days following the exercise date in which
he may give instructions to the Committee to liquidate any of the assets held in
his Accounts (except shares of Company Stock or assets such as guaranteed
investment contracts or similar investments), but only if he does not have
sufficient cash or other liquid assets in his Accounts to exercise the stock
rights. The liquidation of any necessary investments pursuant to an Account
Owner’s direction shall be accomplished as soon as reasonably practicable,
taking into account any timing restrictions with respect to the investment funds
involved. The cash obtained shall be used to exercise the stock rights, as the
Account Owner directs. Any cash that is not so used shall be invested in a cash
equivalent until the next date on which the Account Owner may change his
investment directions under the Plan.

 

  (d) Sale of Stock Rights. On and after the exercise date, the Independent
Fiduciary shall sell all or a portion of the stock rights allocated to Accounts,
as the Account Owner shall direct.

 

14.6 Other Rights Appurtenant to the Company Stock.

If there are any rights appurtenant to the Company Stock, other than voting,
tender, or stock rights, each Account Owner shall exercise or take other
appropriate action concerning such rights with respect to the Company Stock,
whether or not vested, that is allocated to their Accounts in the same manner as
the other holders of the Company Stock, by giving written instructions to the
Trustee. The Trustee shall follow all such instructions, but shall take no
action with respect to allocated Company Stock for which no instructions are
received. The Trustee shall exercise or take other appropriate action concerning
any such rights appurtenant to unallocated Company Stock.

 

14.7 Information to Trustee.

Promptly after the filing date, the exercise date, or any other event that
requires action with respect to the Company Stock, the Committee shall deliver
or cause to be delivered to the Trustee or the Independent Fiduciary, as
appropriate, a list of the names and addresses of Account Owners showing (i) the
number of shares of Company Stock allocated to each Account Owner’s Accounts
under the Plan, (ii) each Account Owner’s pro rata portion of any unallocated
Company Stock, and (iii) each Account Owner’s share of any stock rights
distributed by Apache. The Committee shall date and certify the accuracy of such
information, and such information shall be updated periodically by the Committee
to reflect changes in the shares of Company Stock and other assets allocated to
Accounts.

 

14.8 Information to Account Owners.

The Trustee or the Independent Fiduciary, as appropriate, shall distribute
and/or make available to each affected Account Owner the following materials:

 

  (a) A copy of the description of the terms and conditions of any tender offer
filed with the SEC on Schedule 14D-1, or any similar materials if such filing is
not required, any material distributed to shareholders generally with respect to
the stock rights, and any proxy statements and any other material distributed to
shareholders generally with respect to any action to be taken with respect to
the Company Stock.

 

  (b) If requested by Apache, a statement from Apache’s management setting forth
its position with respect to a tender offer that is filed with the SEC on
Schedule 14D-9 and/or a communication from Apache given pursuant to 17 C.F.R.
240.14d-9(e), or any similar materials if such filing or communications are not
required.

 

  Page 44 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (c) An instruction form prepared by Apache and approved by the Trustee or the
Independent Fiduciary, to be used by an Account Owner who wishes to instruct the
Trustee to tender Company Stock in response to the tender offer, to instruct the
Independent Fiduciary to sell or exercise stock rights, or to instruct the
Trustee or Independent Fiduciary with respect to any other action to be taken
with respect to the Company Stock. The instruction form shall state that (i) if
the Account Owner fails to return an instruction form to the Trustee by the
indicated deadline, the Trustee will not tender any shares of Company Stock the
Account Owner is otherwise entitled to tender, (ii) the Independent Fiduciary
will not sell or exercise any right allocated to the Account except upon the
written direction of the Account Owner, (iii) the Trustee or Independent
Fiduciary will not take any other action that the Account Owner could have
directed, and (iv) Apache acknowledges and agrees to honor the confidentiality
of the Account Owner’s directions to the Trustee.

 

  (d) Such additional material or information as the Trustee or the Independent
Fiduciary may consider necessary to assist the Account Owner in making an
informed decision and in completing or delivering the instruction form (and any
amendments thereto) to the Trustee or the Fiduciary on a timely basis.

 

14.9 Expenses.

The Trustee and the Independent Fiduciary shall have the right to require
payment in advance by Apache and the party making the tender offer of all
reasonably anticipated expenses of the Trustee and the Independent Fiduciary,
respectively, in connection with the distribution of information to and the
processing of instructions received from Account Owners.

 

14.10 Former Account Owners.

Apache shall furnish former Account Owners who have received distributions of
Company Stock so recently as to not be shareholders of record with the
information furnished pursuant to section 14.8. The Trustee and the Independent
Fiduciary are hereby authorized to take action with respect to the Company Stock
distributed to such former Account Owners in accordance with appropriate
instructions from them. If the Trustee does not receive appropriate
instructions, it shall take no action with respect to the distributed Company
Stock.

 

14.11 No Recommendations.

Neither the Committee, the Committee Fiduciary, the Trustee, nor the Independent
Fiduciary shall express any opinion or give any advice or recommendation to any
Account Owner concerning voting the Company Stock, any tender offer, stock
rights, or the exercise of any other rights appurtenant to the Company Stock,
nor shall they have any authority or responsibility to do so. Neither the
Trustee nor the Independent Fiduciary has any duty to monitor or police the
party making a tender offer or Apache in promoting or resisting a tender offer;
provided, however, that if the Trustee or the Independent Fiduciary becomes
aware of activity that on its face reasonably appears to the Trustee or
Independent Fiduciary to be materially false, misleading, or coercive, the
Trustee or the Independent Fiduciary, as the case may be, shall promptly demand
that the offending party take appropriate corrective action. If the offending
party fails or refuses to take appropriate corrective action, the Trustee or the
Independent Fiduciary, as the case may be, shall communicate with affected
Account Owners in such manner as it deems advisable.

 

14.12 Trustee to Follow Instructions.

 

  (a) So long as the Trustee and the Independent Fiduciary, as the case may be,
have determined that the Plan is in compliance with ERISA §404(c), the Trustee
or the Independent Fiduciary shall tender, deal with stock rights, and act with
respect to any other rights appurtenant to the Company Stock, pursuant to the
terms and conditions of the particular transaction or event, and in accordance
with instructions received from Account Owners. Except for voting, the Trustee
or the Independent Fiduciary shall take no action with respect to Company Stock,
stock rights, or other appurtenant rights for which no instructions are
received, and such Company Stock, stock rights, or other appurtenant rights
shall be treated like all other Company Stock, stock rights, or other
appurtenant rights for which no instructions are received. The Trustee, or if an
Independent Fiduciary has been appointed, the Independent Fiduciary, shall vote
the allocated Company Stock that an Account Owner does not vote as specified in
section 14.1.

 

  Page 45 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (b) If the Trustee or Independent Fiduciary determines that the Plan does not
satisfy the requirements of ERISA §404(c), the Trustee or Independent Fiduciary
shall follow the instructions of the Account Owner with respect to voting,
tender, stock rights, or other rights appurtenant to the Company Stock unless
the Trustee or Independent Fiduciary determines that to do so would be
inconsistent with its fiduciary duties under ERISA. In such case, the Trustee or
the Independent Fiduciary shall take such action as it determines to be
consistent with its fiduciary duties under ERISA.

 

14.13 Confidentiality.

 

  (a) The Committee shall designate one of its members (the “Committee
Fiduciary”) to receive investment directions and to transmit such directions to
the Trustee or Independent Fiduciary, as the case may be. The Committee
Fiduciary shall also receive all Account Owner instructions concerning voting,
tender, stock rights, and other rights appurtenant to the Company Stock. The
Committee Fiduciary shall communicate the instructions to the Trustee or the
Fiduciary, as appropriate.

 

  (b) Neither the Committee Fiduciary, the Trustee, nor the Independent
Fiduciary shall reveal or release any instructions received from Account Owners
concerning the Company Stock to Apache, an Affiliated Entity, or the officers,
directors, employees, agents, or representatives of Apache and Affiliated
Entities, except to the extent necessary to comply with Federal or state law not
preempted by ERISA. If disclosure is required by Federal or state law, the
information shall be disclosed to the extent possible in the aggregate rather
than on an individual basis.

 

  (c) The Committee Fiduciary shall be responsible for reviewing the
confidentiality procedures from time to time to determine their adequacy. The
Committee Fiduciary shall ensure that the confidentiality procedures are
followed. The Committee Fiduciary shall also ensure that the Independent
Fiduciary provided for in section 14.15 is appointed.

 

  (d) Apache, with the Trustee’s cooperation, shall take such action as is
necessary to maintain the confidentiality of Account records including, without
limitation, establishment of security systems and procedures which restrict
access to Account records and retention of an independent agent to maintain such
records. If an independent recordkeeping agent is retained, such agent must
agree, as a condition of its retention by Apache, not to disclose the
composition of any Accounts to Apache, an Affiliated Entity or an officer,
director, employee, or representative of Apache or an Affiliated Entity.

 

  (e) Apache acknowledges and agrees to honor the confidentiality of the Account
Owners’ instructions to the Committee Fiduciary, the Trustee, and the
Independent Fiduciary. If Apache, by its own act or omission, breaches the
confidentiality of Account Owner instructions, Apache agrees to indemnify and
hold harmless the Committee Fiduciary, the Trustee, or the Independent
Fiduciary, as the case may be, against and from all liabilities, claims and
demands, damages, costs, and expenses, including reasonable attorneys’ fees,
that the Committee Fiduciary, the Trustee, or the Independent Fiduciary may
incur as a result thereof.

 

14.14 Investment of Proceeds.

If Company Stock or the rights are sold pursuant to the tender offer or the
provisions of the rights, the proceeds of such sale shall be invested in
accordance with the provisions of the Plan and the Trust Agreement.

 

14.15 Independent Fiduciary.

Apache shall appoint a fiduciary (the “Independent Fiduciary”) to act solely
with respect to the Company Stock in situations which the Committee Fiduciary
determines involve a potential for undue influence by Apache in connection with
the Company Stock and the exercise of any rights appurtenant to the Company
Stock. If the Committee Fiduciary so determines, it shall give written notice to
the Independent Fiduciary, which shall have sole responsibility for assuring
that Account Owners receive the information necessary to make informed decisions
concerning the Company Stock, are free from undue influence or coercion, and
that their instructions are followed to the extent proper under ERISA. The
Independent Fiduciary shall act until it receives written notice to the contrary
from the Committee Fiduciary.

 

  Page 46 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

14.16 Method of Communications.

Several provisions in this Article specify that various communications to or
from an Account Owner must be in writing. The Committee, the Committee
Fiduciary, the Independent Fiduciary, the Company, and the Trustee, as
appropriate, shall each have full authority to treat other forms of
communication, such as electronic mail or telephone voice-response, as
satisfying any “written” requirement specified in this Article, but only to the
extent permitted by the IRS, the Department of Labor, and the Securities
Exchange Commission, as appropriate.

ARTICLE XV

Uniformed Services Employment and Reemployment Rights Act of 1994

 

15.1 General.

 

  (a) Scope. The Uniformed Services Employment and Reemployment Rights Act of
1994 (the “USERRA”), which is codified at 38 USCA §§4301-4318, confers certain
rights on individuals who leave civilian employment to perform certain services
in the Armed Forces, the National Guard, the commissioned corps of the Public
Health Service, or in any other category designated by the President of the
United States in time of war or emergency (collectively, the “Uniformed
Services”). An Employee who joins the Uniformed Services shall be referred to as
a “Serviceman” in this Article. This Article shall be interpreted to provide
such individuals with all the benefits required by the USERRA but no greater
benefits than those required by the USERRA. This Article shall supersede any
contrary provisions in the remainder of the Plan.

 

  (b) Rights of Servicemen. When a Serviceman leaves the Uniformed Services, he
may have reemployment rights with the Company or Affiliated Entities, depending
on many factors, including the length of his stay in the Uniformed Services and
the type of discharge he received. When this Article speaks of the date a
Serviceman’s potential USERRA reemployment rights expire, it means the date on
which the Serviceman fails to qualify for reemployment rights (if, for example,
he is dishonorably discharged, or, in general, remains in the Uniformed Services
for more than 5 years) or, if the Serviceman obtains reemployment rights, the
date his reemployment rights lapse because the Serviceman failed to timely
exercise those rights.

 

15.2 While a Serviceman.

In general, a Serviceman shall be treated as an Employee while he continues to
receive wages or Differential Pay from the Company or an Affiliated Entity, and
once the Serviceman’s wages and Differential Pay from the Company or Affiliated
Entity cease, the Serviceman shall be treated as if he were on an approved,
unpaid leave of absence. For purposes of this Article, “Differential Pay” means
the pay received by a Serviceman from Apache and Affiliated Entities, pursuant
to their military leave policies, that is generally equal to the difference
between his pay from the Armed Forces and his regular pay from Apache and
Affiliated Entities before his military leave began. Differential Pay must also
come within the meaning of “differential wage payment” in Code §3401(h)(2). The
definition of “Compensation” in Article I shall include Differential Pay for all
purposes.

 

  (a) Participant Contributions. For purposes of making Participant
Contributions under section 3.2, if the Serviceman was a Covered Employee when
he became a Serviceman, he shall continue to be treated as a Covered Employee
while he continues to receive wages or Differential Pay from the Company. As a
consequence, (i) if he was a Covered Employee who had satisfied the requirements
of Article II when he became a Serviceman, he may continue to make Participant
Contributions from his wages and Differential Pay from the Company, and (ii) if
he had not satisfied the requirements of section 2.1 when he became a
Serviceman, his service in the Uniformed Services shall be treated as service
with the Company in determining when he will be able to begin making Participant
Contributions under section 2.1, and if his wages or Differential Pay from the
Company continue beyond that eligibility date, the Serviceman may begin to make
Participant Contributions on such date. A Serviceman may change his rate of
contributions in the same manner as an Employee. A Serviceman’s Participant
Contributions shall cease when his wages and Differential Pay from the Company
cease.

 

  (b)

Company Contributions. Wages and Differential Pay paid by the Company to a
Serviceman shall be included in his Compensation as if the Serviceman were an
Employee. A Serviceman’s Participant

 

  Page 47 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  Contributions shall be matched according to the formula in paragraph
3.1(b)(i). If the Employee was a Covered Employee when he became a Serviceman
and his wages or Differential Pay continue through the last business day of a
Plan Year, then (i) the Serviceman shall be treated as an “eligible Participant”
under subsection 3.1(a) for that Plan Year (and shall therefore receive an
allocation of any Company Discretionary Contribution); (ii) the Serviceman shall
be treated as an “eligible Participant” under paragraph 3.1(b)(ii) for that Plan
Year (and shall therefore receive an allocation of any additional match provided
under such paragraph); (iii) if he was a Non-Highly Compensated Employee when he
became a Serviceman, he shall be eligible to receive an allocation of any QNECs
and QMACs provided under subsections 3.7(c) and 3.8(c); and (iv) he shall be
treated as an Employee under subsection 12.4(a) (and, if he is a Non-Key
Employee, he shall therefore receive any minimum required allocation if the Plan
is top-heavy).

 

  (c) Investments. If the Serviceman has an account balance in the Plan, he is
an Account Owner and may therefore direct the investment of his Accounts
pursuant to section 9.3 and Article XIV.

 

  (d) Loans. For purposes of borrowing from the Plan under Article VII, a
Serviceman shall be treated as an Employee until the day on which his potential
USERRA reemployment rights expire. If a Serviceman with an outstanding loan
continues to receive wages or Differential Pay from the Company or an Affiliated
Entity after joining the Uniformed Services, his loan payments shall continue to
be deducted from those wages and Differential Pay. Once the Serviceman’s wages
and Differential Pay cease, his loan payments shall be suspended until the
earlier of (i) his reemployment with the Company or an Affiliated Entity or
(ii) the day on which his potential USERRA reemployment rights expire. The
Serviceman may repay all or part of his loan at any time during the suspension.
During the payment suspension, interest shall accrue on the unpaid balance of
the loan. See subsections 15.3(b) and 15.4(c) for the resumption of loan
payments for a reemployed Serviceman, and subsection 15.3(a) for the timing of
the loan’s default if the Serviceman is not reemployed.

 

  (e) Distributions and Withdrawals. For purposes of Article VI (relating to
distributions and in-service withdrawals), the Serviceman shall be treated as an
Employee until the day on which his potential USERRA reemployment rights expire,
with one exception. The Serviceman shall be treated as having had a severance
from employment on the date he became a Serviceman with respect to any benefits
accrued from his Differential Pay; however, if the Serviceman takes such a
distribution, his Participant Contributions [and any deemed Participant
Contributions under subsection (h)] shall cease for six months from the date of
the distribution. See section 15.3 once his potential USERRA rights expire.

 

  (f) QDROs. QDROs shall be processed while the Participant is a Serviceman. The
Committee has the discretion to establish special procedures under subsection
13.9(e) for Servicemen, by, for example, extending the usual deadlines to
accommodate any practical difficulties encountered by the Serviceman that are
attributable to his service in the Uniformed Services.

 

  (g) Rollovers. If the Serviceman was a Covered Employee when he became a
Serviceman, the Serviceman may make Rollover Contributions pursuant to
subsection 3.2(d) until the day on which his potential USERRA reemployment
rights expire.

 

  (h) Death or Disability. If a Serviceman dies or becomes disabled while he is
a Serviceman, his Account shall be fully vested. In addition, the Serviceman
will be treated as if he had returned to active employment and then died or
became disabled, with the result that he will receive the make-up contributions
under subsections 15.4(e), 15.4(f), and 15.4(g), and to the extent those are
based on his Participant Contributions, he shall be also treated as if he had
continued making Participant Contributions from his Deemed Compensation at the
average rate he actually made Participant Contributions during the 12 months
(or, if less his actual length of service with Apache and Affiliated Entities)
immediately before he became a Serviceman.

 

15.3 Expiration of USERRA Reemployment Rights.

 

  (a)

Consequences. If a Serviceman is not reemployed before his potential USERRA
reemployment rights expire, the Committee shall determine his Termination From
Service Date by treating his service in the Uniformed Services as an approved
leave of absence but treating the expiration of his potential USERRA
reemployment rights as the failure to timely return from his leave of absence,
with the consequence that his Termination From Service Date will generally be
the date his potential USERRA

 

  Page 48 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  rights expired. Once his Termination From Service Date has been determined,
the Committee shall determine his vested percentage. For purposes of Article VI
(relating to distributions), the day the Serviceman’s potential USERRA
reemployment rights expired shall be treated as the day of his Termination from
Service. For purposes of subsection 5.4(b) (relating to the timing of
forfeitures), the Serviceman’s last day of employment shall be the day his
potential USERRA reemployment rights expired. If the Serviceman has an
outstanding loan from this Plan when his potential USERRA reemployment rights
expire, his loan shall go into default on the last day of the calendar quarter
after the calendar quarter in which his potential USERRA reemployment rights
expired, unless, before the loan goes into default, he repays the loan or is
rehired pursuant to subsection (b).

 

  (b) Rehire after Expiration of Reemployment Rights. If the Company or an
Affiliated Company hires a former Serviceman after his potential USERRA
reemployment rights have expired, he shall be treated like any other former
employee who is rehired. If he had an outstanding loan and is reemployed before
the loan goes into default pursuant to subsection (a), his loan payments shall
be recalculated and the Company or Affiliated Entity shall immediately resume
withholding the revised loan payments from his pay. The term of the loan when
payments resume shall be equal to the remaining term of the loan when payments
were suspended.

 

15.4 Return From Uniformed Service.

This section applies solely to a Serviceman who returns to employment with the
Company or an Affiliated Entity because he exercised his reemployment rights
under the USERRA.

 

  (a) Credit for Service. A Serviceman’s length of time in the Uniformed
Services shall be treated as service with the Company for purposes of vesting
and determining his eligibility to participate in the Plan upon reemployment.

 

  (b) Participation. If the Serviceman satisfies the eligibility requirements of
section 2.1 before his reemployment, and he is a Covered Employee upon his
reemployment, he may participate in the Plan immediately upon his return.

 

  (c) Loans. If the Serviceman’s loan payments were suspended under subsection
15.2(d) during his time in the Uniformed Services, his loan payments shall be
recalculated and the Company or Affiliated Entity shall immediately resume
withholding the revised loan payments from his pay. The term of the loan when
payments resume shall be equal to the remaining term of the loan when payments
were suspended.

 

  (d) Make-Up Participant Contributions. In addition to his regular Participant
Contributions, a returning Serviceman shall be permitted to make additional
contributions up to the amount of Participant Contributions he could have made
if, instead of becoming a Serviceman, he had remained employed by the Company or
Affiliated Entity and been paid his Deemed Compensation during that time. See
subsection (h) for guidance on applying the various limits contained in the Code
to the calculation of the maximum additional contribution the returning
Serviceman may make. Such additional contributions may only be made within a
period that begins on his reemployment date and whose duration is the lesser of
five years or three times his length of time in the Uniformed Services. The
additional contributions shall be withheld from his Compensation pursuant to the
Serviceman’s election. The Committee shall establish administrative procedures
for such elections. The additional contributions shall be allocated to
Participant Contributions Accounts or Roth Contributions Accounts, as
applicable.

 

  (e) Make-Up Match. For each additional contribution that the Serviceman
contributes pursuant to subsection (d), the Company shall promptly contribute to
his Accounts an additional matching contribution. The additional matching
contribution shall be equal to the Company Matching Contribution (including
forfeitures treated as Company Matching Contributions) that he would have
received if (i) his additional contributions were Participant Contributions made
during his time in the Uniformed Services, and (ii) he was paid his Deemed
Compensation during his time in the Uniformed Services. The Serviceman’s
additional contributions shall be spread over the pay periods in which they
could have occurred in such a way as to maximize the additional matching
contribution. See subsection (h) for guidance on applying the various limits
contained in the Code to the calculation of the additional matching
contribution. The additional matching contribution shall be allocated to the
Participant’s Company Contributions Account unless the additional matching
contribution would have been designated a QMAC, in which case it shall be
allocated to his Participant Contributions Account.

 

  Page 49 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (f) Make-Up Company Discretionary Contribution. The Company shall contribute
an additional contribution to a Serviceman’s Accounts equal to the Company
Discretionary Contribution (including any forfeitures treated as Company
Discretionary Contributions) that would have been allocated to such Accounts if
the Serviceman had remained employed during his time in the Uniformed Services,
and had earned his Deemed Compensation during that time. See subsection (h) for
guidance on applying the various limits contained in the Code to the calculation
of the additional discretionary contribution. The additional discretionary
contribution shall be allocated to the Participant’s Company Contributions
Account unless the additional discretionary contribution would have been
designated a QNEC, in which case it shall be allocated to his Participant
Contributions Account.

 

  (g) Make-Up Miscellaneous Contributions. The Company shall contribute to the
Serviceman’s Accounts any QNECs and QMACs that the Serviceman would have
received pursuant to subsection 3.7(c) or 3.8(c), and any top-heavy minimum
contribution he would have received pursuant to section 12.4, (including any
forfeitures treated as QNECs, QMACs, or top-heavy minimum contributions) if he
had remained employed during his time in the Uniformed Services, and had earned
Deemed Compensation during that time. See subsection (h) for guidance on
applying the various limits contained in the Code to the calculation of the
QNECs, QMACs, and top-heavy minimum contribution. These additional top-heavy
minimum contributions shall be allocated to Company Contributions Accounts. The
additional QNECs and QMACs shall be allocated to Participant Contributions
Accounts.

 

  (h) Application of Limitations.

 

  (i) The make-up contributions under subsections (d), (e), (f), and (g) (the
“Make-Up Contributions”) shall be ignored for purposes of determining the
Company’s maximum contribution under subsection 3.1(d), the limits on
Participant Contributions under paragraphs 3.2(a)(ii) and 3.2(b)(ii), the limits
on Annual Additions under section 3.4, the ADP test of section 3.5, the ACP test
of section 3.6, the non-discrimination requirements of Code §401(a)(4), and (if
the Serviceman is a Key Employee) calculating the minimum required top-heavy
contribution under section 12.4.

 

  (ii) In order to determine the maximum Make-Up Contributions, the following
limitations shall apply.

 

  (A) The Serviceman’s “Aggregate Compensation” for each year shall be
calculated. His Aggregate Compensation shall be equal to his actual
Compensation, plus his Deemed Compensation that would have been paid during that
year. Each type of Aggregate Compensation (for benefit purposes, deferral
purposes, etc.) shall be determined separately.

 

  (B) The Serviceman’s Aggregate Compensation each Plan Year shall be limited to
the dollar limit in effect for that Plan Year under Code §401(a)(17), for the
purposes and in the manner specified in subsection 1.14(f).

 

  (C) The limits of subsection 3.1(d) (relating to the maximum contribution by
the Company to the Plan) for each Plan Year shall be calculated by using the
Serviceman’s Aggregate Compensation for that Plan Year, and by treating the
Make-Up Contributions that are attributable to that Plan Year’s Deemed
Compensation as having been made during that Plan Year.

 

  (D) The limits of paragraph 3.2(a)(ii) (relating to the maximum 401(k)
Contributions) and paragraph 3.2(b)(ii) (relating to the maximum Catch-Up
Contributions) for each calendar year shall be calculated by treating as 401(k)
and Catch-Up Contributions his additional contributions pursuant to subsection
(d) that are attributable to that calendar year’s Deemed Compensation.

 

  (E) The limits of section 3.4 (relating to the maximum Annual Additions to a
Participant’s Accounts) shall be calculated for each Limitation Year by using
the Serviceman’s Aggregate Compensation for that Limitation Year, and by
treating as Annual Additions all the Make-Up Contributions that are attributable
to that Limitation Year’s Deemed Compensation.

 

  Page 50 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (F) The Serviceman’s maximum Make-Up Contributions shall not be limited by the
results of the Plan’s ADP test or ACP test for any Plan Year in which the
Serviceman has Deemed Compensation, even if the Serviceman is treated as a
Highly Compensated Employee (using his Aggregate Compensation) for that Plan
Year.

 

  (i) Deemed Compensation. A Serviceman’s Deemed Compensation is the
Compensation that he would have received (including raises) had he remained
employed by the Company or Affiliated Entity during his time in the Uniformed
Services, unless it is not reasonably certain what his Compensation would have
been, in which case his Deemed Compensation shall be based on his average rate
of compensation during the 12 months (or, if shorter, his period of employment
with the Company and Affiliated Entities) immediately before he entered the
Uniformed Services. A Serviceman’s Deemed Compensation shall be reduced by any
Compensation actually paid to him during his time in the Uniformed Services
(such as vacation pay, wages, and Differential Pay). Deemed Compensation shall
cease when the Serviceman’s potential USERRA reemployment rights expire. Each
type of Deemed Compensation (for benefit purposes, deferral purposes, etc.)
shall be determined separately.

 

    APACHE CORPORATION Date: March 27, 2015   By:   /s/ Margery M. Harris  
Title:   EVP, Human Resources

 

  Page 51 of 51   Prepared March 17, 2015



--------------------------------------------------------------------------------

APPENDIX A

Participating Companies

The following Affiliated Entities were actively participating in the Plan as of
the following dates:

 

Business

  

Participation

Began As Of

  

Participation

Ended As Of

Apache International, Inc.    September 22, 1987    N/A Apache Energy Resources
Corporation (known as Hadson Energy Resources Corporation before January 1,
1995)    January 1, 1994    December 31, 1995 Apache Canada Ltd.    May 17, 1995
   N/A Apache Deepwater LLC    November 10, 2010    N/A

– END OF APPENDIX A –

 

  A-1   Prepared March 17, 2015



--------------------------------------------------------------------------------

APPENDIX B

Hadson Energy Resources Corporation

Introduction

Apache acquired Hadson Energy Resources Corporation (“HERC”) as of November 12,
1993. HERC and its wholly owned subsidiary, Hadson Energy Limited (“HEL”),
maintained the Hadson Energy Resources Corporation Employee 401(k) Plan (the
“HERC Plan”), a profit sharing plan containing a cash or deferred arrangement.
The HERC Plan was terminated as of December 31, 1993, and amounts were
transferred from the HERC Plan to this Plan.

The transferred amounts that are subject to the distribution restrictions of
Code §401(k) shall be placed in the Participant Contributions Accounts. Any
remaining transferred amounts that represent after-tax contributions, rollovers,
or the associated investment earnings shall be placed in the Rollover Account.
All remaining transferred amounts shall be placed in the Company Contributions
Account.

– END OF APPENDIX B –

 

  B-1   Prepared March 17, 2015



--------------------------------------------------------------------------------

APPENDIX C

Corporate Transactions

Over the years, Apache and its Affiliated Entities have engaged in numerous
corporate transactions, both acquisitions and sales. This Appendix contains any
special provisions that apply to employees affected by the corporate
transaction, including both those who become Employees and those who cease to be
Employees.

Sales

NGC. For an Employee who transferred to Natural Gas Clearinghouse (“NGC”)
pursuant to the terms of the Employee Benefits Agreement effective April 1, 1990
between Apache and NGC, a Period of Service shall be calculated by treating as
employment with Apache any period(s) of employment after April 1, 1990 with NGC
or any business that is then treated as a single employer with NGC pursuant to
Code §414(b), §414(c), §414(m), or §414(o).

Citation. Employees terminated in connection with the summer 1995 sale of
certain properties to Citation 1994 Investment Limited Partnership are fully
vested in their Plan Accounts as of September 1, 1995.

ProEnergy. An Employee who transferred to Producers Energy Marketing LLC
(“ProEnergy”) in the first half of 1996 is fully vested in his Plan Accounts as
of the date of transfer. If such an individual becomes an Employee again, all
new contributions to his Plan Accounts shall vest according to the regular
rules.

Fieldwood. The following three paragraphs apply to any Employee who transfers to
Fieldwood Energy, LLC (“Fieldwood”) or to any business while it is treated as a
single employer with Fieldwood pursuant to Code §414(b), §414(c), §414(m), or
§414(o) (collectively, the “Fieldwood Group”), and whose transfer occurs within
one year following the closing of the transaction described in the “Purchase and
Sale Agreement by and among Apache Corporation, Apache Shelf, Inc., and Apache
Deepwater LLC, and Fieldwood Energy, LLC and GOM Shelf LLC” (the “PSA”) that was
entered into on July 18, 2013 (a “Transferred Employee”).

Vesting. Notwithstanding subsection 5.3(a), for vesting purposes, a Period of
Service for a Transferred Employee shall include such Transferred Employee’s
service with the Fieldwood Group termination of employment with the Fieldwood
Group. Notwithstanding subsection 5.4(b), the earliest date a forfeiture may
occur is the date of the Transferred Employee’s termination of employment with
the Fieldwood Group.

Distributions. A Transferred Employee may take a distribution of the entire
distributable amount at any time after his Termination from Service Date from
the Company. The distributable amount, as determined under section 6.3, only
includes vested benefits. If the Transferred Employee takes a distribution and
then accrues additional vested amounts, such Transferred Employee may take
additional distribution(s) of such additional vested amounts, each of which
shall be equal to the entire distributable amount at the time of the
distribution. Notwithstanding subsection 6.6(c), the Plan will not cash out a
small Account until the Transferred Employee becomes fully vested or, if
earlier, such Transferred Employee terminates employment with the Fieldwood
Group.

Loans. A Transferred Employee may roll over any outstanding loan from the Plan
to a qualified plan sponsored by any member of the Fieldwood Group that agrees
to accept such a rollover, as long as the rollover is initiated by the last day
of the calendar quarter following the calendar quarter in which occurs the
Transferred Employee’s Effective Date (as defined in Exhibit F of the PSA). Any
loan not rolled over by such date shall be subject to the usual default rules in
section 7.6. Notwithstanding Article VI, a Transferred Employee may roll over a
loan under this paragraph without taking any other distribution from the Plan.

Acquisitions

A Period of Service for vesting purposes for a New Employee (listed below) shall
be determined by treating all periods of employment with the Former Employer
Controlled Group as periods of employment with Apache. The

 

  C-1   Prepared March 17, 2015



--------------------------------------------------------------------------------

“Former Employer Controlled Group” means the Former Employer (listed below), its
predecessor company/ies, and any business while such business was treated as a
single employer with the Former Employer or predecessor company pursuant to Code
§414(b), §414(c), §414(m), or §414(o).

The following individuals are “New Employees” and the following companies are
“Former Employers”:

 

Former Employer

  

New Employees

Amoco Production Company (“Amoco”)    All individuals who became an Employee of
the Company pursuant to the provisions of the Stock Purchase Agreement effective
June 30, 1991, between Amoco Production Company, Apache, and others.

Hadson Energy Resources Corporation

(“HERC”) and Hadson Energy Limited

(“HEL”)

   All individuals employed by HERC or HEL on November 12, 1993. Crystal Oil
Company (“Crystal”)    All individuals hired from Crystal or related companies
within a week of the closing date on an asset purchase that was originally
scheduled to close on December 31, 1994.

Texaco Exploration & Production, Inc.

(“TEPI”)

   All individuals hired from TEPI or related companies in late February and
early March 1995 in connection with an acquisition of assets from TEPI at that
time. DEKALB Energy Company (“DEKALB”)    All individuals who became an employee
of Apache on or after May 17, 1995 — their Period of Service shall include any
periods of employment with DEKALB before May 17, 1995

The Phoenix Resource Companies, Inc.

(“Phoenix”)

   All individuals hired by Apache in 1996 who were Phoenix employees on May 20,
1996. Crescendo Resources, L.P. (“Crescendo”)    All individuals hired from
April 30, 2000 through June 1, 2000 from Crescendo and related companies in
connection with an April 30, 2000 asset acquisition from Crescendo.

Collins & Ware (“C&W”) and Longhorn

Disposal, Inc. (“Longhorn”)

   All individuals hired from C&W and Longhorn and related companies in
connection with a May 23, 2000 asset acquisition from C&W and Longhorn.
Occidental Petroleum Corporation (“Oxy”)    All individuals hired from Oxy and
related companies in connection with an August 2000 asset acquisition from an
Oxy subsidiary. Private company (“Private”)    All individuals hired in January
2003 from Private and related companies in connection with an asset acquisition
of certain property in Louisiana effective as of December 1, 2002.

 

  C-2   Prepared March 17, 2015



--------------------------------------------------------------------------------

Devon Energy Corporation (“Devon”)

   All individuals hired on June 10, 2010 from Devon and related companies in
connection with Apache’s acquisition of certain property on such date.

Mariner Energy, Inc. (“Mariner”)

   All individuals who became Covered Employees on the date of the merger
between Apache and Mariner are New Employees. The amount of a New Employee’s
pre-Apache service with Mariner shall be equal to his service credited under the
Mariner Energy, Inc. Employee Capital Accumulation Plan (or the service that
would have been credited under such plan if the New Employee had been a
participant in it). A New Employee shall be eligible to make Participant
Contributions from Compensation paid after the date of the merger. See Appendix
E for additional provisions related to the merger of the Mariner Energy Inc.
Employee Capital Accumulation Plan into this Plan.

BP, p.l.c. (“BP”)

  

The New Employees are those who were hired by

Apache in connection with property acquisitions from

BP during 2010.

Phoenix Exploration Company LP

(“Phoenix”)

   Individuals hired by Apache on September 1, 2011 from Phoenix. A New Employee
shall be eligible to make Participant Contributions from Compensation paid after
September 1, 2011.

–END OF APPENDIX C–

 

  C-3   Prepared March 17, 2015



--------------------------------------------------------------------------------

APPENDIX D

DEKALB Energy Company / Apache Canada Ltd.

Introduction

Through a merger effective as of May 17, 1995, Apache then held 100% of the
stock of DEKALB Energy Company (which has been renamed Apache Canada Ltd.).
Apache Canada Ltd. has adopted this Plan, and Apache has approved its adoption,
as of May 17, 1995, for the eligible employees of Apache Canada Ltd.

Capitalized terms in this Appendix have the same meanings as those given to them
in the Plan. The regular terms of the Plan shall apply to the employees of
Apache Canada Ltd., except as provided below.

Eligibility to Participate

Notwithstanding the definition of “Covered Employee,” an employee of Apache
Canada Ltd. shall be a Covered Employee only if (1) he is either a U.S. citizen
or a U.S. resident, and (2) he was employed by Apache or another Company
immediately before becoming an employee of Apache Canada Ltd.

Compensation

If the payroll of the Apache Canada Ltd. employee is handled in the United
States, then the definitions of Compensation in section 1.14 apply. To the
extent that the payroll of the Apache Canada Ltd. employee is handled outside of
the United States, section 1.14 shall apply except that paragraph 1.14(a)(i)
shall be replaced by:

 

  (i) For purposes of determining the limitation on Annual Additions under
section 3.4, Compensation means the items specified in the safe-harbor
definition in Treasury Regulation §1.415(c)-2(d)(2).

– END OF APPENDIX D –

 

  D-1   Prepared March 17, 2015



--------------------------------------------------------------------------------

APPENDIX E

Mariner Energy, Inc.

Introduction

Through a merger effective as of November 10, 2010 (the “Closing Date”), Apache
acquired Mariner Energy, Inc., (“Mariner”) which sponsored the Mariner Energy,
Inc. Employee Capital Accumulation Plan (“Mariner’s 401(k) Plan”). Mariner’s
401(k) Plan is merged into this Plan as of November 16, 2010. This Appendix
describes the special rules that apply to amounts transferred from Mariner’s
401(k) Plan to this Plan, and also describes how the match is calculated for
2010 in this Plan.

Capitalized terms in this Appendix have the same meanings as those given to them
in the Plan. The regular terms of the Plan shall apply, except as provided
below.

Match

The Company Matching Contribution for 2010 shall be determined pursuant to
section 3.2 of the Plan, based on the Participant Contributions and Compensation
paid to a Covered Employee after the date of the merger, except as provided in
the next sentence. If a Covered Employee’s Participant Contributions to this
Plan and his contributions to Mariner’s 401(k) Plan that are subject to the
limits of Code §402(g) are $16,500 or (because of catch-up contributions) more
during 2010, his Company Matching Contribution for 2010 will be the greater of
(a) the aggregate matching contributions he would have received in both this
Plan and Mariner’s 401(k) Plan had equal salary deferrals of $16,500 in the
aggregate been withheld from each regular paycheck during 2010, minus the match
allocated to him for 2010 in Mariner’s 401(k) Plan, or (b) the amount described
in the preceding sentence.

The Company Matching Contribution shall vest pursuant to the usual rules in
Article V. See Appendix C for additional (pre-Apache) service that is taken into
account for vesting purposes.

Incoming Assets

A participant in Mariner’s 401(k) Plan may have as many as seven different types
of accounts in that plan. The following distribution rules apply to those
incoming accounts (the “Old Mariner Accounts”).

 

1. Accounts.

 

  (a) Employee Deferrals. Any Old Mariner Account that is subject to Code
§401(k) shall be transferred to the Participant Contributions Account. No
special distribution rules apply to such amounts.

 

  (b) Regular Match. Matching contributions to Mariner’s 401(k) Plan and the
earnings thereon shall be transferred to a separate subaccount of the Company
Contributions Account in this Plan. These amounts vest 33% when his Period of
Service is one year, 66% when his Period of Service is two years, and 100% when
his Period of Service is three years or more. These amounts are subject to the
distribution rules that apply to Company Contributions Accounts, except as noted
below in section 2 below.

 

  (c) Discretionary Company Contribution. Discretionary employer contributions
to Mariner’s 401(k) Plan and the earnings thereon that were subject to a 6-year
vesting schedule shall be transferred to a separate subaccount of the Company
Contribution Account in this Plan that is subject to the regular 5-year vesting
schedule described in Article V. The additional vesting shall apply to this
subaccount on the date of the merger of the plans, even to those subaccounts of
individuals who are no longer employees. This subaccount is subject to the
distribution rules that apply to Company Contributions Accounts, except as noted
in section 2 below.

 

  E-1   Prepared March 17, 2015



--------------------------------------------------------------------------------

  (d) Pre-Tax Rollover Account. Pre-tax rollovers contributions to Mariner’s
401(k) Plan and the earnings thereon shall be transferred to the Rollover
Account. No special distribution rules apply to such amounts.

 

  (e) After-Tax Rollover Account. After-tax rollovers contributions to Mariner’s
401(k) Plan and the earnings thereon shall be transferred to a separate, fully
vested, subaccount of the Rollover Account in this Plan. No special distribution
rules apply to this subaccount.

 

  (f) After-Tax Account. A participant’s after-tax contributions to Mariner’s
401(k) Plan and the earnings thereon shall be transferred to a separate, fully
vested, subaccount of the Participant Contributions Account in this Plan. The
same distribution rules that apply to the Rollover Account will apply to this
subaccount.

 

  (g) FERI Accounts. Both matching and discretionary employer contributions to a
plan sponsored by Forest Oil and transferred to Mariner’s 401(k) Plan and the
earnings thereon shall be transferred to separate, fully vested, subaccounts of
the Company Contributions Account in this Plan. These subaccounts are subject to
the distribution rules that apply to Company Contributions Accounts, except as
noted in section 2 below.

 

2. Special Distribution Rules.

 

  (a) Installments. Except as provided in the next sentence, in subsection
6.4(b) of the Plan (relating to in-service withdrawals, minimum required
withdrawals, and installments to beneficiaries), and in subsection 13.9(f) of
the Plan (relating to QDROs), all distributions shall be in the form of a lump
sum of the Account Owner’s entire vested account balance in the Plan. Any
Account Owner who elected installment payments from the Old Mariner Accounts
before the merger of Mariner’s 401(k) Plan and this Plan shall be paid the
installments in the amount and on the schedule he had elected.

 

  (b) Hardship Withdrawals. A Participant may take an in-service hardship
withdrawal that meets the requirements of paragraphs 6.5(c)(i) and 6.5(c)(ii) of
the Plan from the subaccounts of the Company Contribution Account that were
established in subsections 1(b), 1(c), and 1(g) of this Appendix, to the extent
such subaccounts are vested.

 

  (c) Two-Year Rule. Once the funds have actually been in either the Plan or
Mariner’s 401(k) Plan for 24 months, a Participant may take an in-service
withdrawal from the vested portion of the subaccounts of the Company
Contribution Account that were established in subsections 1(b), 1(c), and 1(g)
of this Appendix.

 

  (d) Five-Year Rule. Once a Participant has been a Participant in this Plan and
Mariner’s 401(k) Plan for 60 months, the Participant may take an in-service
withdrawal from the vested portion of the subaccounts of the Company
Contribution Account that were established in subsections 1(b), 1(c), and 1(g)
of this Appendix.

 

  E-2   Prepared March 17, 2015



--------------------------------------------------------------------------------

3. Investments.

The Plan may accept an in-kind transfer of assets from Mariner’s 401(k) Plan, as
determined by the Committee.

 

4. Loans.

Loans in Mariner’s 401(k) Plan will be transferred to the Plan. The repayment
schedule of the loans may be modified to accommodate the Borrower’s new pay
schedule. Participants cannot borrow from the Plan again until all prior loans
have been repaid.

 

5. Enrollment.

Individuals who were employed by Mariner or related companies and become Covered
Employees on the Closing Date will be deemed to have elected to make Participant
Contributions to this Plan at the same rate that they had been making similar
contributions to Mariner’s 401(k) Plan immediately before the plans’ merger. If
any such individual was not contributing to Mariner’s 401(k) Plan when the plan
merger occurred, he will not be automatically enrolled in the Plan, even if he
was hired by Mariner as recently as one day before the plans’ merger.

 

6. Vesting.

If (a) the Participant was an employee of Mariner on the Closing Date, (b) his
severance from employment occurs on or before June 30, 2011, (c) Apache decided
to terminate the Participant or the Participant decided not to accept Apache’s
offer of employment, and (d) the Participant’s termination is not for cause,
then the Participant’s Old Mariner Accounts shall become fully vested upon his
severance from employment.

– END OF APPENDIX E –

 

  E-3   Prepared March 17, 2015